EXECUTION VERSION

Exhibit (10) Y.

REDEMPTION AGREEMENT

among

Sun Chemical Corporation

and

Sun Chemical Group B.V.

and

Eastman Kodak Company

and

Kodak Graphics Holdings, Inc.

Dated as of January 11, 2005




TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND TERMS

1

 

Section 1.1.

Specific Definitions

1

 

Section 1.2.

Other Terms

7

 

Section 1.3.

Other Definitional Provisions

7

 

 

 

 

ARTICLE II

REDEMPTION

8

 

Section 2.1.

Redemption of LLC Interests

8

 

Section 2.2.

Redemption of Shares

8

 

Section 2.3.

Closing

9

 

Section 2.4.

Deliveries and Payment by Kodak Parties

10

 

Section 2.5.

Deliveries by Sun Parties

10

 

Section 2.6.

Guarantees

11

 

Section 2.7.

Acceleration of Payments under KPG Note and Kodak ForCo Note in Certain
Circumstances

12

 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SUN PARTIES

12

 

Section 3.1.

Organization and Qualification

12

 

Section 3.2.

LLC Interests and Shares; No Violation

12

 

Section 3.3.

Corporate Authorization

13

 

Section 3.4.

Barbados Residency

13

 

Section 3.5.

Consents and Approvals

13

 

Section 3.6.

Non-Contravention

13

 

Section 3.7.

Binding Effect

14

 

Section 3.8.

Intercompany Agreements; Assets of Sun Parties

14

 

Section 3.9.

No Unauthorized, Out of the Ordinary Course of Business or Non-Arm’s Length
Transactions

14

 

Section 3.10.

Tax Matters

14

 

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF KODAK PARTIES

14

 

Section 4.1.

Organization and Qualification

15

 

Section 4.2.

No Violation

15

 

Section 4.3.

Corporate Authorization

15

 

Section 4.4.

Barbados Residency

15

 

Section 4.5.

Consents and Approvals

15

 

Section 4.6.

Non-Contravention

15

 

Section 4.7.

Binding Effect

16

 

 

 

 

ARTICLE V

COVENANTS

16

 

Section 5.1.

Access

16

 

Section 5.2.

Conduct of Business; No Discontinuance

17

 

Section 5.3.

Reasonable Best Efforts; Regulatory Approval

18

 

Section 5.4.

No Breaches

18

 

Section 5.5.

Tax Matters

19

 

Section 5.6.

Further Assurances; Taxes

21

 

Section 5.7.

Non-Competition

21

 

Section 5.8.

Non-Solicitation and Non-Hire of Employees

21

 

Section 5.9.

Notices of Certain Events

22

 

Section 5.10.

Confidentiality

22

 

Section 5.11.

Intercompany Agreements

22

 

Section 5.12.

Discussions Regarding DIC Agreements

23

 

Section 5.13.

Transfer of Assets Related to the Business

23

 

Section 5.14.

Employment Matters

24

 

Section 5.15.

Transactions by Kodak Parties

24

 

Section 5.16.

Columbus Facility

25

- i -




TABLE OF CONTENTS
(continued)

 

 

 

 

Page

 

 

 

 

--------------------------------------------------------------------------------

 

Section 5.17.

Pension Plan

25

 

Section 5.18.

Distribution Agreement

26

 

Section 5.19.

Avranches Facility

26

 

Section 5.20.

Watford Property

26

 

Section 5.21.

Car Leases

27

 

Section 5.22.

Plate Technology License Agreement

27

 

 

 

 

ARTICLE VI

CONDITIONS TO CLOSING

27

 

Section 6.1.

Conditions to the Obligations of Kodak Parties and Sun Parties

27

 

Section 6.2.

Conditions to the Obligations of Kodak Parties

27

 

Section 6.3.

Conditions to the Obligations of Sun Parties

28

 

 

 

 

ARTICLE VII

SURVIVAL; INDEMNIFICATION; CERTAIN REMEDIES

29

 

Section 7.1.

Survival

29

 

Section 7.2.

Indemnification by Kodak Parties

29

 

Section 7.3.

Indemnification by Sun Parties

30

 

Section 7.4.

Indemnification Procedures

30

 

Section 7.5.

Characterization of Indemnification Payments

31

 

Section 7.6.

Release of Contribution Rights for Environmental Claims

32

 

Section 7.7.

Exclusive Remedy

32

 

 

 

 

ARTICLE VIII

TERMINATION

32

 

Section 8.1.

Termination

32

 

Section 8.2.

Effect of Termination

32

 

 

 

 

ARTICLE IX

RELEASES

32

 

Section 9.1.

Release by Sun Parties and their Affiliates

32

 

Section 9.2.

Release by Kodak Parties and Their Affiliates

33

 

 

 

 

ARTICLE X

MISCELLANEOUS

33

 

Section 10.1.

Notices

33

 

Section 10.2.

Amendment; Waiver

34

 

Section 10.3.

No Assignment or Benefit to Third Parties

34

 

Section 10.4.

Entire Agreement; Termination of Certain Agreements; Representations and
Warranties

34

 

Section 10.5.

Fulfillment of Obligations

35

 

Section 10.6.

Public Disclosure

35

 

Section 10.7.

Expenses

35

 

Section 10.8.

GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM; SPECIFIC
PERFORMANCE

35

 

Section 10.9.

Counterparts

36

 

Section 10.10.

Headings

36

 

Section 10.11.

Severability

36

 

Section 10.12.

Schedules

36

- ii -




TABLE OF CONTENTS
(continued)

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

Exhibit A

-

Form of Polychrome Trademark Assignment

 

Exhibit B-1

-

KPG Note Term Sheet

 

Exhibit B-2

-

Kodak ForCo Note Term Sheet

 

Exhibit C

-

Avranches Assumption Agreement

 

Schedule 2.5(d)

-

Form of FIRPTA Closing Certificate

 

Schedule 3.7(a)

-

Intercompany Agreements

 

Schedule 3.7(b)

-

Properties, Assets, Rights and Employees Used in the Business

 

Schedule 5.11(a)

-

Continuing Intercompany Agreements

 

Schedule 5.11(c)

-

Terms of Amendment to Continuing Intercompany Agreements

 

Schedule 5.18

-

Terms of Distribution Agreement

 

Schedule 5.22

-

Terms of Plate Technology License Agreement

 

Schedule 6.2(e)

-

Consents

 

Schedule 6.2(g)

-

Form of Legal Opinion from Sun Parties’ Counsel

 

Schedule 6.3(e)

-

Form of Legal Opinion from Kodak Parties’ Counsel

 

- iii -




          THIS REDEMPTION AGREEMENT (this “Agreement”), is dated as of
January 11, 2005, and is among Sun Chemical Corporation, a Delaware corporation
(“SCC”), Sun Chemical Group B.V., a Netherlands limited liability company (“Sun”
and, together with SCC, “Sun Parties”), Eastman Kodak Company, a New Jersey
corporation (“Kodak”) and Kodak Graphics Holdings, Inc., a Delaware corporation
(“Kodak SPV”) and, together with Kodak, “Kodak Parties”).

W I T N E S S E T H:

          WHEREAS, as of the date hereof, SCC and Kodak each own 50% of the
limited liability company interests of Kodak Polychrome Graphics LLC, a Delaware
limited liability company (“KPG LLC”);

          WHEREAS, as of the date hereof, Sun and Kodak SPV each own 50% of the
common shares, no par value, of Kodak Polychrome Graphics Company Ltd., a
company incorporated under the laws of Barbados (“Barbados Co.”);

          WHEREAS, the parties hereto wish to cause KPG LLC to redeem all of the
limited liability company interests of KPG LLC held by SCC;

          WHEREAS, the parties hereto wish to cause Barbados Co. to redeem all
of the common shares, no par value, of Barbados Co. held by Sun; and

          WHEREAS, the parties hereto wish to cause their respective Affiliates
and KPG LLC, Barbados Co. and their Affiliates to consummate the Redemption
Transactions;

          NOW, THEREFORE, in consideration of the mutual covenants and
undertakings contained herein, and on the terms and subject to the conditions
herein set forth, the parties agree as follows:

ARTICLE I

DEFINITIONS AND TERMS

          Section 1.1.          Specific Definitions.  As used in this
Agreement, the following terms shall have the meanings set forth below:

          “Affiliates” shall mean, with respect to any Person, any Persons
directly or indirectly controlling, controlled by, or under common control with,
such other Person at any time during the period for which the determination of
affiliation is being made.  For purposes of this definition, the term “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of management policies of such Person, whether through the ownership
of voting securities, by contract or otherwise; provided that for purposes of
this Agreement and only with respect to the period until the Closing, neither
KPG LLC nor Barbados Co. nor any Person controlled by KPG LLC or Barbados Co.
shall be deemed an Affiliate of any Sun Party or its Affiliates or any Kodak
Party or its Affiliates.

          “Agreement” shall mean this Agreement, the Exhibits and the Schedules
hereto, as the same may be amended or supplemented from time to time in
accordance with the terms hereof.

          “Ancillary Agreements” shall mean the Plate Technology License
Agreement, the Polychrome Trademark Assignment, the Avranches Assumption
Agreement and the Distribution Agreement.

          “Asset Measurement Date” shall have the meaning set forth in Section
5.17(a).

          “Avranches Assumption Agreement” shall mean the assumption agreement
in the form attached as Exhibit C pursuant to which Sun Parties or one of their
Affiliates shall assume from Barbados Co. and its Affiliates all Liabilities
related to, arising out of or resulting from the ownership and operation at any
time of the Avranches Facility.

- 1 -




          “Avranches Facility” shall mean the facility and all related real
property located at rue Division Leclerc, 50300, Avranches, France and
contributed to Barbados Co. or one of its Affiliates pursuant to the
Contribution Agreement.

          “Barbados Co.” shall have the meaning set forth in the Recitals.

          “Benefit Plans” shall have the meaning set forth in Section 3.7.

          “Books and Records” shall mean the originals or copies of all customer
lists, financial and other policies and procedures, policy information, contract
forms, administrative and pricing manuals, sales records, financial records,
environmental records, product and formulation records, corporate and accounting
and other records (including the books of account, minute books, stock record
books and other records), compliance records prepared for or filed with
regulators, Tax records, Tax Returns (and all books and records (including tax
accrual workpapers) related to such Tax Returns), and any other agreements,
instruments, information, data, files or records related to the Business,
whether or not stored in hardcopy form or electronic or on magnetic or optical
media (to the extent not subject to licensing restrictions).

          “Business” shall mean the business conducted by KPG LLC and Barbados
Co. and their Affiliates since their formation until the Closing Date.

          “Business Day” shall mean any day other than a Saturday, a Sunday or a
day on which banks in New York City are authorized or obligated by Law or
executive order to close.

          “BV-1” shall have the meaning set forth in Section 2.2(a)(i)(C).

          “BV-1 Shares” shall have the meaning set forth in
Section 2.2(a)(i)(C).

          “Chosen Courts” shall have the meaning set forth in Section 10.8.

          “Claim Notice” shall have the meaning set forth in Section 7.4.

          “Closing” shall mean the closing of the last in sequence of the
transactions contemplated by Article II of this Agreement.

          “Closing Date” shall have the meaning set forth in Section 2.3.

          “Code” shall mean the Internal Revenue Code of 1986, as amended.

          “Competing Business” shall have the meaning set forth in Section
5.7(a).

          “Competition Filing” shall mean any filing under any U.S. Antitrust
Law, any EU Competition Law or any Other Competition Law.

          “Confidential Information” shall have the meaning set forth in Section
5.10.

          “Consideration” shall have the meaning set forth in Section 5.5(i).

          “Continuing Intercompany Agreements” shall have the meaning set forth
in Section 5.11(a).

          “Contracts” shall mean all written or legally binding agreements,
contracts, licenses, leases and subleases, purchase orders, arrangements or
commitments.

- 2 -




          “Copyrights” shall mean published and unpublished works of authorship
(including databases and other compilations of information), and all United
States and foreign copyrights therein and thereto, registrations and
applications therefor, and renewals, extensions, restorations and reversions
thereof.

          “Contribution Agreement” shall mean the Contribution and Asset
Purchase Agreement, dated as of November 24, 1997, by and among Kodak, Sun and
Barbados Co., as amended from time to time.

          “DIC” shall have the meaning set forth in Section 5.12.

          “Distribution Agreement” shall have the meaning set forth in
Section 5.18.

          “Encumbrances” shall mean mortgages, liens, pledges, charges, claims,
encumbrances, security interests, equitable interests, options, rights of first
option, rights of first refusal, or any other restrictions or third party
rights, including any restriction on use, voting (in case of any security or
equity interest), transfer, receipt of income or exercise of any other attribute
of ownership.

          “Environment” shall mean soil, land surface or subsurface strata;
surface waters (including navigable waters, ocean waters, streams, ponds,
drainage basins and wetlands, and associated sediments); groundwaters; drinking
water supply; ambient air (including indoor air); plant and animal life; and any
other environmental medium or natural resource.

          “Environmental Law” shall mean any applicable Law relating to (a) the
protection of human health, safety or the Environment (including air, water
vapor, surface water, groundwater, drinking water supply, and surface or
subsurface land) or (b) the exposure (including of employees) to, or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, management, release or disposal of, Hazardous Substances or any waste
material, on-site or at any off-site locations.

          “EU” shall mean the European Union.

          “EU Competition Laws” shall mean the EC Merger Control Regulation
(Council Regulation (EEC) No. 4064/89).

          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

          “Force Majeure Event” shall mean any war, armed conflict, insurrection
or terrorist event that occurs after the date hereof.

          “German Pension Fund” shall have the meaning set forth in Section
5.17(a).

          “Governmental Authorization” shall mean any filing, consent, license,
registration, permit, franchise, certificate or other authorization or approval
issued, granted, given or otherwise made by or under authority of any
Governmental Entity or pursuant to any Law.

          “Governmental Entity” shall mean any local, state, provincial,
regional, federal, national or other government, including each of their
respective offices, branches, departments, agencies, courts, instrumentalities
or other subdivisions in the EU, United States of America or any other
jurisdiction in the world, any multinational organization or body, any body
exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power, or any official of any of the foregoing, as applicable.

          “Hazardous Substances” shall mean any hazardous, toxic, chemical, or
dangerous substance, pollutant, contaminant, waste or material that is regulated
by any Governmental Entity or pursuant to, or could give rise to Liability under
any Environmental Law, including: (A) any material, substance or waste that is
defined as “hazardous waste,” hazardous material,” “hazardous substance,”
“extremely Hazardous waste,” or “toxic substance” under any Environmental Law;
(B) petroleum, petroleum products, waste oil, and their constituents and
fractions; (C) asbestos and asbestos-containing materials; and (D) radon, and
radioactive material

- 3 -




          “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

          “Indemnified Parties” shall have the meaning set forth in Section
7.3(a).

          “Indemnifying Party” shall have the meaning set forth in Section 7.4.

          “Intellectual Property” shall mean, collectively, all (i) Trademarks;
(ii) Patents; (iii) trade secrets and proprietary know-how; (iv) Copyrights; and
(v) rights to inventions.

          “Intercompany Agreements” shall have the meaning set forth in Section
3.7.

          “Irish Newco” shall mean an Irish unlimited liability company to be
formed by Barbados Co. as provided in Section 2.2(a)(i)(A).

          “Knowledge” shall mean, when used with respect to SCC, Sun or Sun
Parties, the knowledge, after reasonable inquiry, of any of the following
individuals:  Melvin Cox, David Hill, Rudi Lenz, Edward Lovas, Wes Lucas and
William Glass.

          “Kodak” shall have the meaning set forth in the Preamble.

          “Kodak ForCo” shall mean a Netherlands corporation and a wholly-owned
Subsidiary of Kodak.

          “Kodak ForCo Note” shall have the meaning set forth in Section
2.2(a)(ii)(C).

          “Kodak Parties” shall have the meaning set forth in the Preamble.

          “Kodak Parties Indemnified Parties” shall have the meaning set forth
in Section 7.3(a).

          “Kodak Parties Release Parties” shall have the meaning set forth in
Section 9.1.

          “Kodak Party Transaction Activity” shall have the meaning set forth in
Section 5.15.

          “Kodak SPV” shall have the meaning set forth in the Preamble.

          “KPG Beneficiaries” shall have the meaning set forth in Section
5.17(a).

          “KPG-J” shall have the meaning set forth in Section 5.11(b).

          “KPG LLC” shall have the meaning set forth in the Recitals.

          “KPG MS” shall have the meaning set forth in Section 2.2(a)(i)(C).

          “KPG NA” shall have the meaning set forth in Section 2.2(a)(i)(C).

          “KPG Note” shall have the meaning set forth in Section 2.1(a).

          “KPG Plan Assets” shall have the meaning set forth in Section 5.17(a).

          “Law” shall mean any law, statute, ordinance, rule, regulation, code,
order, judgment, injunction or decree, principle of common law, equity or
admiralty, promulgated, issued, adjudged or decreed by any Governmental Entity.

- 4 -




          “Liabilities” shall mean all liabilities, obligations, guarantees,
damages, losses, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, judgments, verdicts, extents, executions, claims, liens,
payments, damages, costs, attorneys fees, expenses, fines, penalties or
settlements of any nature or kind, including indebtedness, whether known or
unknown, disputed or undisputed, determined, determinable or otherwise, fixed or
accrued, absolute or contingent, liquidated or unliquidated, matured or
unmatured, secured or unsecured, joint or several, past, present or future,
whether incurred prior to, at or after the Closing, including all costs and
expenses (legal, accounting or otherwise) relating thereto and whether or not
the same is required to be accrued on the financial statements of any Person.

          “Lithographic Imaging Material” shall mean material (a) that has
primarily physical-chemical properties for attracting or repelling Printing
Inks, and that is suited to be applied on a substrate in an imagewise
configuration to form an intermediate master for Printing, or (b) that is coated
on a substrate and has primarily physical-chemical properties that can be
activated to attract or repel Printing Inks in an imagewise configuration to
form an intermediate master for Printing.

          “Lithographic Plate Business” shall mean the business of developing,
designing, commercializing, manufacturing, marketing, distributing and selling
Offset Printing Plates and the film and prepress chemistry, excluding inkjet and
toner chemistries developed primarily for the production of a final image, used
in processing Offset Printing Plates.

          “Lithographic Process” shall mean a process for applying ink to
selected areas of an intermediate master which has primarily physical-chemical
properties that attract or repel inks in selected areas to retain the ink in an
imagewise configuration for Printing.

          “LLC Agreement” shall mean the Limited Liability Company Agreement of
KPG LLC between Kodak and SCC, dated as of December 31, 1997, as amended from
time to time.

          “LLC Interests” shall have the meaning set forth in Section 2.1.

          “Losses” shall have the meaning set forth in Section 7.2.

          “Non-Governmental Authorization” shall mean all filings, consents,
licenses, registrations, permits, franchises, certificates or other
authorizations or approvals, other than Governmental Authorizations.

          “Notice Period” shall have the meaning set forth in Section 7.4.

          “Offset Printing Plates” shall mean plates or drums or flexible
substrates having Lithographic Imaging Material coated or applied thereon for
forming an intermediate image master for offset Printing.

          “Other Competition Laws” shall mean any and all national or
supra-national statutes, rules, regulations, orders, decrees, administrative and
judicial doctrines, and other Laws that are designed or intended to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade in all jurisdictions in which KPG LLC, Barbados Co. or their
Affiliates conduct business and that have or may claim jurisdiction over the
transaction contemplated by this Agreement, other than the United States of
America and the EU.

          “Other Sun Contributed Properties” shall mean the facilities and all
related real property located at (a) 117 a Tsarigradsko, Shosse Blvd, 1184
Sofia, Bulgaria, (b) An der Bahn, 80, 37520 Osterode am Harz, Germany; and (c)
Columbus, Georgia, pursuant to (i) a lease, dated June 16, 1993, between Waddell
Industrial Park, as landlord, and Polychrome Corporation, a division of Sun
Chemical Corporation, as tenant (Building B) and (ii) a lease, dated July 15,
1992, between Waddell Industrial Park, as landlord, and Polychrome Corporation,
a division of Sun Chemical Corporation, as tenant (Building C/D), and
contributed to KPG LLC, Barbados Co. or one of their Affiliates pursuant to the
Contribution Agreement.

          “Patents” shall mean all United States and foreign patents and
applications therefor, including divisions, continuations,
continuations-in-part, renewals, extensions and reissues.

- 5 -




          “Person” shall mean an individual, a corporation, a partnership, a
limited liability company, an association, a trust, a Governmental Entity or any
other entity or organization.

          “Plate Technology License Agreement” shall have the meaning set forth
in Section 5.22.

          “Polychrome Trademark Assignment” shall mean the trademark assignment
and license termination agreement substantially in the form of Exhibit A to be
entered into between Sun, KPG LLC and the other parties thereto.

          “Printing” shall mean the process of transferring inks in an imagewise
configuration to a receiving surface using the Lithographic Process.

          “Printing Ink” shall mean an image forming material that contains a
colorant and is adapted (a) to be attracted to or repelled by selected areas of
an intermediate master primarily by the physical and/or physical-chemical
properties of that master, and (b) for transfer to a final print-receiving
surface for Printing.

          “Proofing Business” shall mean the business of developing, designing,
commercializing, manufacturing, marketing, distributing and selling digital
and/or analog equipment, consumables, software, systems, services or other
products or solutions required to match an image to a desired target and shall
include:  separation of a multi-color or monochrome image into at least two
monochrome components; image conversion; matching of a color-separated images;
capture, storage, manipulation, transmission and/or output of color-separation
images; color enhancement or definition of an image; and software or software
interface for any of the above.

          “Redemption Transactions” shall have the meaning set forth in Section
2.2(a).

          “Representatives” shall mean, with respect to any Person, the
officers, directors, employees, agents, accountants, auditors and advisors of
such Person.

           “Retained Benefits” shall have the meaning set forth in Section
5.17(b).

          “Sale Transaction” shall mean any asset purchase, stock purchase,
tender offer, exchange offer, merger, joint venture, business combination or
other like transaction or series of transactions involving the Business, which
(a) occurs prior to the merger, consolidation or other integration of any
material portion of the assets and operations of KPG LLC, Barbados Co. and their
Subsidiaries with the assets and operations of Kodak Parties and their
Affiliates, (b) involves all or substantially all the assets of KPG LLC,
Barbados Co. and their Subsidiaries, (c) does not involve more than an
immaterial amount of the assets of Kodak Parties and their Affiliates (other
than the assets of KPG LLC, Barbados Co. and their Subsidiaries) and (d)
provides for an aggregate consideration to be received by Kodak Parties or their
Affiliates of greater than $1,618,000,000.

          “Sarbanes Oxley Certification Requirements” shall have the meaning set
forth in Section 5.1(b).

          “Share Value” shall have the meaning set forth in Section
2.2(a)(i)(C).

          “SCC” shall have the meaning set forth in the Preamble.

          “Shares” shall have the meaning set forth in Section 3.2(b).

          “Sun Parties” shall have the meaning set forth in the Preamble.

          “Sun Parties’ Employees Intellectual Property” shall have the meaning
set forth in Section 3.7.

          “Sun Parties Indemnified Parties” shall have the meaning set forth in
Section 7.2.

          “Sun Parties Release Parties” shall have the meaning set forth in
Section 9.1.

- 6 -




          “Starting Value” shall have the meaning set forth in Section 5.17(a).

          “Subsidiary” shall mean (a) any corporation in an unbroken chain of
corporations beginning with the parent entity (the “Owner”) if each of the
corporations other than the last corporation in the unbroken chain then owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in such chain, (b) any partnership in
which the Owner is a general partner, or (c) any partnership, corporation,
limited liability company, similar entity or any other Person that the Owner or
one or more Subsidiaries controls, through the ownership of interests or
otherwise.  For purposes of this definition, the term “controls”, as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of management policies of such Person,
whether through the ownership of voting securities or by contract or otherwise;
provided that for purposes of this Agreement and only with respect to the period
until the Closing, neither KPG LLC nor Barbados Co. nor any Person controlled by
KPG LLC or Barbados Co. shall be deemed a Subsidiary of any Sun Party or its
Affiliates or any Kodak Party or its Affiliates.

          “Sun” shall have the meaning set forth in the Preamble.

          “Tax Returns” shall mean any and all reports or returns (including
information returns, returns for estimated Taxes and claims for refund) required
to be supplied to a taxing authority in connection with Taxes, including any
schedule or attachment thereto.

          “Taxes” shall mean all taxes or payments in lieu of taxes imposed by
any Governmental Entity anywhere in the world, including income, gross receipts,
windfall profits, value added, severance, property, production, sales, use,
license, excise, franchise, employment, social security contributions,
withholding or similar taxes or payments in lieu of, including Transfer Taxes
(but excluding customs, import or export duties), together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.  For the avoidance of doubt, with respect to all
jurisdictions located in Europe, the term “Taxes” shall include all other public
dues of a similar nature.

          “Trademarks” shall mean all United States and foreign trademarks,
service marks, brand names, certification marks, collective marks, d/b/a’s,
Internet domain names, logos, symbols, trade dress, assumed names, fictitious
names, trade names, and other indicia of origin, all applications and
registrations for the foregoing, and all goodwill associated therewith and
symbolized thereby, including all renewals of any of the foregoing.

          “Transfer Taxes” shall have the meaning set forth in Section 5.5(e).

          “Unanimous Shareholder Agreement” shall mean the Unanimous Shareholder
Agreement by and among Kodak SPV, Sun and Barbados Co., dated as of December 31,
1997, as amended from time to time.

          “U.S. Antitrust Laws” shall mean the Sherman Act, the Clayton Act, the
HSR Act, the Federal Trade Commission Act and all other U.S. federal and state
statutes, rules, regulations, orders, decrees, administrative and judicial
doctrines, and other Laws that are designed or intended to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade.

          “Watford Lease” shall have the meaning set forth in Section 5.20.

          “Watford Property” shall have the meaning set forth in Section 5.20.

          Section 1.2.          Other Terms.  Other terms may be defined
elsewhere in the text of this Agreement and, unless otherwise indicated, shall
have such meaning throughout this Agreement.

          Section 1.3.          Other Definitional Provisions.

                         (a)         The words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.

- 7 -




                         (b)         The terms defined in the singular shall
have a comparable meaning when used in the plural, and vice versa.

                         (c)         The terms “dollars” and “$” shall mean
United States dollars.

                         (d)         References herein to a specific Section,
Schedule or Exhibit shall refer, respectively, to Sections, Schedules or
Exhibits of this Agreement, unless the express context otherwise requires.

                         (e)         The words “include,” “includes” and
“including,” when used in this Agreement, shall be deemed to be followed by the
words “without limitation.”

ARTICLE II

REDEMPTION

          Section 2.1.          Redemption of LLC Interests.  At the Closing, on
the terms and subject to the conditions set forth in this Agreement,

                         (a)         Kodak shall, or shall cause any Affiliate
of Kodak to, contribute to KPG LLC by wire transfer of immediately available
funds to one or more accounts designated in writing by KPG LLC cash in the
amount sufficient, when combined with other cash on hand of KPG LLC, for KPG LLC
to make the cash payment set forth in Section 2.1(b) and a promissory note for
payment by Kodak of an aggregate amount of $100,000,000 in the amounts and on
the dates set forth on Exhibit B-1 (the “KPG Note”) in exchange for an
additional interest in KPG LLC; and

                         (b)         SCC and Kodak shall jointly cause KPG LLC
to redeem from SCC all of SCC’s Interest (as defined in the LLC Agreement) in
KPG LLC (the “LLC Interests”) and to cancel SCC’s right, title and interest in
and to KPG LLC pursuant to the LLC Agreement as provided in this Agreement, in
consideration for which Sun Parties and Kodak Parties shall jointly cause KPG
LLC to (i) pay to SCC, by wire transfer of immediately available funds to one or
more accounts designated in writing by SCC to Kodak at least three Business Days
in advance of when payment is to be made, cash in the amount of $63,300,000 and
(ii) deliver to SCC the KPG Note.

          Section 2.2.          Redemption of Shares.

                         (a)         Each party shall, and shall cause its
respective Affiliates and Barbados Co. and its Affiliates to, take the following
actions (the “Redemption Transactions”):

 

            (i)          The actions described below will be completed after the
date hereof but on or before March 31, 2005:

 

 

 

                          (A)          Barbados Co. will form Irish Newco as a
wholly-owned Subsidiary and will cause Irish Newco to elect to be disregarded as
an entity separate from Barbados Co. for United States federal income tax
purposes;

 

 

 

                          (B)          Any wholly-owned Subsidiary of Barbados
Co. that is not disregarded for United States federal income tax purposes as a
corporation separate from Barbados Co. or from a Subsidiary of Barbados Co., if
such Subsidiary is not so disregarded, will make a valid and timely election to
be so disregarded.  Any such Subsidiary of Barbados Co. that is disallowed from
making such an election under Treas. Reg. § 301.7701-2(b)(8) shall, to the
extent permitted by applicable Law, convert to an entity that is permitted to
make the election under Treas. Reg. § 301.7701-3(a) and (c);

- 8 -




 

                          (C)          KPG Netherlands Antilles NV or its
successor pursuant to Section 2.2(a)(i)(B) above (“KPG NA”) will distribute to
its sole shareholder, KPG Madeira Serviços Ltda., a direct wholly-owned
Subsidiary of Barbados Co. (“KPG MS”), shares of KPG Enterprises BV, a
Netherlands Besloten Vennootschap met beperkte aansprakelijkheid and a direct
wholly-owned Subsidiary of KPG NA (“BV-1” and shares of BV-1 shall be referred
to herein as “BV-1 Shares”), with a fair market value equal to the sum of
$253,200,000 and the fair market value, as mutually agreed by the parties
hereto, of the Kodak ForCo Note (this sum, the “Share Value”); and

 

 

 

                          (D)          Barbados Co. will purchase from KPG MS
the BV-1 Shares distributed to KPG MS pursuant to Section 2.2(a)(i)(C) above in
exchange for a promissory note with a principal amount equal to the Share Value.

 

 

 

            (ii)        The actions described below will be completed after
March 31, 2005 but no later than the Closing Date:

 

 

 

                          (A)          Under applicable Barbados law, Barbados
Co. will revalue its assets such that its equity value after the revaluation
will exceed an amount equal to the Share Value;

 

 

 

                          (B)          Barbados Co. will sell to Irish Newco the
number of BV-1 Shares with a fair market value equal to $400,000,000 in exchange
for a promissory note in the amount of $400,000,000;

 

 

 

                          (C)          Barbados Co. and Irish Newco jointly will
transfer to Kodak ForCo the BV-1 Shares held by Barbados Co. and Irish Newco; in
exchange for these BV-1 Shares, Kodak ForCo will transfer to Barbados Co. cash
in the amount of $253,200,000 and will issue to Irish Newco a promissory note
for payment of an aggregate amount of $400,000,000 in the amounts and on the
dates set forth on Exhibit B-2 (“Kodak ForCo Note”);

 

 

 

                          (D)          Barbados Co. will redeem all the shares
in Barbados Co. that are held by Sun, in consideration for 100% of the shares of
Irish Newco, the promissory note described in Section 2.2(a)(ii)(B) and cash in
the amount of $253,200,000; and

 

 

 

                          (E)          Sun will capitalize Irish Newco by
contributing the promissory note described in Sections 2.2(a)(ii)(B) and
2.2(a)(ii)(D) above to Irish Newco.

                         (b)          All documentation implementing the
Redemption Transactions shall be subject to the prior review and reasonable
consent of each of the parties.

                         (c)          In the event that this Agreement is
terminated pursuant to its terms, neither Sun Parties nor Kodak Parties shall
take any further action to complete the Redemption Transactions, and Sun Parties
and Kodak Parties shall use commercially reasonable efforts to unwind each of
the steps in the Redemption Transactions that have been accomplished as of such
date, so that the parties are, to the extent practicable, in the same position
that they would have been if no portion of the Redemption Transactions had been
completed and will continue to be bound by the terms of the Unanimous
Shareholder Agreement.  Sun Parties and Kodak Parties further agree that all
costs of unwinding the Redemption Transactions, if any, shall be borne by Sun
Parties.

          Section 2.3.          Closing.  The Closing shall take place at the
offices of Sullivan & Cromwell LLP, 125 Broad Street, New York, New York 10004
at 10:00 a.m. New York City time, on the later of (i) the third Business Day
following the date on which the last of the conditions set forth in Article VI
(other than those conditions that by their nature are to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions) has been
satisfied or waived or (ii) April 1, 2005, or at such later time or other place
as Kodak Parties and Sun Parties may mutually agree.  The date on which the
Closing occurs is called the “Closing Date.”

- 9 -




          Section 2.4.          Deliveries and Payment by Kodak Parties.  At the
Closing, Kodak Parties shall deliver, or cause to be delivered, to Sun Parties
or their applicable Affiliates (and, with respect to the deliveries referred to
in Section 2.4(a), to the Persons specified in Section 2.1 and 2.2) the
following:

                         (a)          the amount of the cash payments and the
documents required to be delivered by Kodak Parties and their Affiliates
pursuant to Sections 2.1 and 2.2.

                         (b)          the certificates and other documents to be
delivered pursuant to Section 6.3;

                         (c)          all documents required by Sun Parties in
connection with the transfer of the Avranches Facility to any one of Sun Parties
or their Affiliates, as requested by Sun Parties, in form and substance
reasonably acceptable to Sun Parties and Kodak Parties;

                         (d)          the Distribution Agreement, executed by
such Kodak Parties and their Affiliates as are parties to the Distribution
Agreement;

                         (e)          the Polychrome Trademark Assignment,
executed by such Kodak Parties and their Affiliates as are parties to the
Polychrome Trademark Assignment;

                         (f)          the Plate Technology License Agreement,
executed by such Kodak Parties and their Affiliates as are parties to the Plate
Technology License Agreement;

                         (g)          the modified, amended or restated
Continuing Intercompany Agreements entered into pursuant to Section 5.11(c),
executed by such Kodak Parties and their Affiliates as are parties thereto;  and

                         (h)          such other instruments or documents, in
form and substance reasonably acceptable to Sun Parties, as may be reasonably
requested by Sun Parties and necessary to give effect to the transactions
contemplated by this Agreement and the Ancillary Agreements; provided, that all
such documentation implementing the Redemption Transactions shall be subject to
Section 2.2(b).

          Section 2.5.          Deliveries by Sun Parties.  At the Closing, Sun
Parties shall deliver, or cause to be delivered, to Kodak Parties or their
applicable Affiliates (and, with respect to the deliveries referred to in
Section 2.5(a), to the Persons specified in Section 2.1 and 2.2) the following:

                         (a)          the documents required to be delivered by
Sun Parties and their Affiliates pursuant to Sections 2.1 and 2.2;

                         (b)          the certificates and other documents to be
delivered pursuant to Section 6.2;

                         (c)          the resignations, effective as of the
Closing, of (i) such members of the board of managers of KPG LLC as were
appointed by Sun Parties or their Affiliates; (ii) such directors of Barbados
Co. as were appointed by Sun Parties or their Affiliates; and (iii) such
managers, directors or persons holding similar positions with respect to any
Affiliates of KPG LLC or Barbados Co. as were appointed by Sun Parties or their
Affiliates;

                         (d)          a certificate from SCC substantially in
the form of Schedule 2.5(d) hereto certifying that it is not a foreign person
for U.S. Federal income tax purposes in accordance with Treas. Regs.
1.1445-2(b)(2)(iv)(B);

                         (e)          the Avranches Assumption Agreement;

                         (f)          the Distribution Agreement, executed by
such Sun Parties and their Affiliates as are parties to the Distribution
Agreement;

- 10 -




                         (g)          the Polychrome Trademark Assignment,
executed by such Sun Parties and their Affiliates as are parties to the
Polychrome Trademark Assignment;

                         (h)          the Plate Technology License Agreement,
executed by such Sun Parties and their Affiliates as are parties to the Plate
Technology License Agreement;

                         (i)          the modified, amended or restated
Continuing Intercompany Agreements entered into pursuant to Section 5.11(c),
executed by such Sun Parties and their Affiliates as are parties thereto; and

                         (j)          such other instruments or documents, in
form and substance reasonably acceptable to Kodak Parties, as may be reasonably
required by Kodak Parties and necessary to give effect to the transactions
contemplated by this Agreement and the Ancillary Agreements; provided, that all
such documentation implementing the Redemption Transactions shall be subject to
Section 2.2(b).

          Section 2.6.          Guarantees.

                         (a)          Kodak hereby irrevocably and
unconditionally (i) guarantees to Sun Parties, and their respective Affiliates,
successors and permitted assigns under this Agreement and the Ancillary
Agreements, full and timely payment of all amounts that Kodak SPV, Kodak ForCo
or any of Kodak’s other Affiliates is required to make pursuant to this
Agreement and the Ancillary Agreements, and the full and timely performance of
all their covenants and obligations under this Agreement and the Ancillary
Agreements, and (ii) covenants with and warrants to Sun Parties, and their
respective Affiliates, successors and permitted assigns under this Agreement and
the Ancillary Agreements, that upon any default by Kodak SPV, Kodak ForCo or any
of Kodak’s other Affiliates in the payment, when due, of any amount payable by
Kodak SPV, Kodak ForCo or any of Kodak’s other Affiliates under this Agreement
or the Ancillary Agreements, or in the performance of any covenant or obligation
under this Agreement or the Ancillary Agreements, Kodak shall immediately pay
such amount or cause such covenant or obligation to be satisfied or performed. 
This guarantee constitutes an absolute, unconditional, present and continuing
guarantee of payment, and not of collectibility, and Kodak waives any and all
rights to require that Sun Parties or any of their respective Affiliates,
successors or permitted assigns under this Agreement or the Ancillary Agreements
resort to or make demand on Kodak SPV, Kodak ForCo or any of Kodak’s other
Affiliates under this Agreement or the Ancillary Agreements in respect thereof. 
Kodak shall pay all reasonable costs and expenses (including reasonable
attorneys’ fees) that may be incurred by Sun Parties, or any of their respective
Affiliates, successors or permitted assigns under this Agreement and the
Ancillary Agreements, in successfully enforcing this guarantee, by suit or
otherwise.

                         (b)          Sun hereby irrevocably and unconditionally
(i) guarantees to Kodak Parties, and their respective Affiliates, successors and
permitted assigns under this Agreement and the Ancillary Agreements, full and
timely payment of all amounts that SCC or any of Sun’s other Affiliates is
required to make pursuant to this Agreement and the Ancillary Agreements, and
the full and timely performance of all their covenants and obligations under
this Agreement and the Ancillary Agreements, and (ii) covenants with and
warrants to Kodak Parties, and their respective Affiliates, successors and
permitted assigns under this Agreement and the Ancillary Agreements, that upon
any default by SCC or any of Sun’s other Affiliates in the payment, when due, of
any amount payable by SCC or any of Sun’s other Affiliates under this Agreement
or the Ancillary Agreements, or in the performance of any covenant or obligation
under this Agreement or the Ancillary Agreements, Sun shall immediately pay such
amount or cause such covenant or obligation to be satisfied or performed.  This
guarantee constitutes an absolute, unconditional, present and continuing
guarantee of payment, and not of collectibility, and Sun waives any and all
rights to require that Kodak Parties or any of their respective Affiliates,
successors or permitted assigns under this Agreement or the Ancillary Agreements
resort to or make demand on SCC or any of Sun’s other Affiliates under this
Agreement or the Ancillary Agreements in respect thereof.  Sun shall pay all
reasonable costs and expenses (including reasonable attorneys’ fees) that may be
incurred by Kodak Parties, or any of their respective Affiliates, successors or
permitted assigns under this Agreement and the Ancillary Agreements, in
successfully enforcing this guarantee, by suit or otherwise.

- 11 -




          Section 2.7.          Acceleration of Payments under KPG Note and
Kodak ForCo Note in Certain Circumstances.  In the event that Kodak Parties or
their Affiliates, after the Closing Date and prior to the date that is 18 months
after the Closing Date, consummate a Sale Transaction with a Person or Persons
who are not Affiliates of Kodak Parties, then, at the election of Sun Parties,
the aggregate amount of all payments to be made to Sun Parties pursuant to the
KPG Note and the Kodak ForCo Note on or after the date on which the Sale
Transaction is consummated shall become immediately due and payable to Sun
Parties upon the consummation of such Sale Transaction.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SUN PARTIES

          As of the date hereof and as of the Closing Date, Sun Parties jointly
and severally represent and warrant to Kodak Parties as to the matters below,
except with respect to any representations and warranties that are expressly
made as of a specific date, which Sun Parties jointly and severally represent
and warrant only as of such date.

          Section 3.1.          Organization and Qualification.  Each Sun Party
and each of their Affiliates that is a party to any of the agreements or other
documents to be executed or delivered pursuant to Article II or any of the
Ancillary Agreements has been duly organized, and is validly existing and in
good standing under the laws of the jurisdiction of its respective organization,
and has all requisite corporate or similar power and authority to own and
operate its properties and assets and to carry on its business as is now being
conducted, and each Sun Party and each of their Affiliates that is a party to
any of the agreements or other documents to be executed or delivered pursuant to
Article II or any of the Ancillary Agreements is duly qualified to do business
and is in good standing in each jurisdiction where either the ownership or
operation of its properties and assets or the conduct of its business requires
such qualification, except for failures to be so duly organized, validly
existing, qualified or in good standing that, in the aggregate, would not
reasonably be expected to prevent or materially delay the consummation of the
transactions contemplated by this Agreement.  Sun Parties have heretofore
delivered to Kodak Parties true and complete copies of the certificate of
incorporation and by-laws (or similar organizational documents), as in effect as
of the date hereof, of each Sun Party and each of their Affiliates that is a
party to any of the agreements or other documents to be executed or delivered
pursuant to Article II or any of the Ancillary Agreements.

          Section 3.2.          LLC Interests and Shares; No Violation.

                         (a)          SCC owns and will own immediately prior to
the transaction referred to in Section 2.1(b), beneficially and of record, the
LLC Interests free and clear of all Encumbrances.  To the Knowledge of SCC, no
Person other than SCC and Kodak owns any limited liability company interest in
KPG LLC.  To the Knowledge of SCC, there are no preemptive or other outstanding
rights, options, warrants, conversion rights or agreements or commitments to
issue or sell any limited liability company interest in KPG LLC or any
securities or obligations convertible into or exchangeable for, or giving any
Person a right to subscribe for or acquire, any limited liability company
interest in KPG LLC, and no securities or obligations evidencing such rights are
outstanding.

                         (b)          Sun owns and will own immediately prior to
the transaction referred to in Section 2.2(a)(ii)(D), beneficially and of
record, three common shares, no par value, of Barbados Co. (the “Shares”) free
and clear of all Encumbrances.  To the Knowledge of Sun, no Person other than
Sun and Kodak SPV owns any capital stock or other equity interest of Barbados
Co.  To the Knowledge of Sun, there are no preemptive or other outstanding
rights, options, warrants, conversion rights or agreements or commitments to
issue or sell any shares of capital stock or other equity interest of Barbados
Co. or any securities or obligations convertible into or exchangeable for, or
giving any Person a right to subscribe for or acquire, any shares of capital
stock or other equity interest of Barbados Co., and no securities or obligations
evidencing such rights are outstanding.

                         (c)          To the Knowledge of Sun Parties, the LLC
Interests and the Shares are duly authorized, validly issued, fully paid and
non-assessable.

                         (d)          SCC is in compliance with and has not
breached or violated any of the provisions of the LLC Agreement.  Sun is in
compliance with and has not breached or violated any of the provisions of the
Unanimous Shareholder Agreement.

- 12 -




          Section 3.3.          Corporate Authorization.  Each Sun Party and
each of their Affiliates that is a party to any of the agreements or other
documents to be executed or delivered pursuant to Article II or any of the
Ancillary Agreements has all requisite corporate or similar power and authority
to execute and deliver, as applicable,  this Agreement, the agreements or other
documents to be executed or delivered pursuant to Article II by such Person and
the Ancillary Agreements, at or prior to the Closing, and to perform its
obligations hereunder and thereunder.  The execution, delivery and performance
by Sun Parties of this Agreement have been, and the execution, delivery and
performance by each Sun Party and each of their Affiliates that is a party to
any of the agreements or other documents to be executed or delivered pursuant to
Article II or any of the Ancillary Agreements, as applicable, at or prior to the
Closing, will have been duly and validly authorized, and no additional corporate
or shareholder authorization or consent is or will be, as applicable, required
in connection with the execution, delivery and performance by any Sun Party or
any of their Affiliates that is a party to any of the agreements or other
documents to be executed or delivered pursuant to Article II or any of the
Ancillary Agreements, as applicable, of this Agreement, the agreements or other
documents to be executed or delivered pursuant to Article II or the Ancillary
Agreements, as applicable, at or prior to the Closing.

          Section 3.4.          Barbados Residency.  To the Knowledge of Sun
Parties, Barbados Co. is a resident of Barbados under Barbadian and Dutch tax
Laws.

          Section 3.5.          Consents and Approvals.  Except (a) as required
by U.S. Antitrust Laws, EU Competition Laws and Other Competition Laws and (b)
as may be required by any works council or similar entity or organization
relating to employee matters, no Governmental Authorization or Non-Governmental
Authorization is required to be obtained by any Sun Party or KPG LLC or Barbados
Co. or any of their respective Affiliates from, and no notice or filing is
required to be given by any Sun Party or KPG LLC or Barbados Co. or any of their
respective Affiliates to, or made by any Sun Party or KPG LLC or Barbados Co. or
any of their respective Affiliates with, any Governmental Entity or other Person
in connection with the execution, delivery and performance by any Sun Party or
KPG LLC or Barbados Co. or any of their respective Affiliates of (x) this
Agreement and the agreements or other documents to be executed or delivered
pursuant to Article II by any Sun Party or KPG LLC or Barbados Co. or any of
their Affiliates, and (y) solely with respect to Sun Parties and their
Affiliates, each of the Ancillary Agreements to which it is a party.

          Section 3.6.          Non-Contravention.  The (x) execution, delivery
and performance by Sun Parties, KPG LLC, Barbados Co. and any of their
respective Affiliates, as applicable, of this Agreement and the agreements or
other documents to be executed or delivered pursuant to Article II by Sun
Parties, KPG LLC, Barbados Co. or their respective Affiliates, and the
consummation by Sun Parties, KPG LLC, Barbados Co. and their respective
Affiliates of the transactions contemplated hereby and thereby, and (y)
execution, delivery and performance by Sun Parties and any of their Affiliates,
as applicable, of each of the Ancillary Agreements, and the consummation by Sun
Parties and their Affiliates of the transactions contemplated thereby, in each
case, do not and will not (i) violate any provision of the charter, by-laws or
other organizational documents of each Sun Party or any of its Affiliates which
is a party to any of the agreements or other documents to be executed or
delivered pursuant to Article II or any of the Ancillary Agreements, (ii) result
in the creation or imposition of any Encumbrance on the LLC Interests or the
Shares or any other equity interests or any assets of KPG LLC, Barbados Co. or
their Affiliates, or (iii) assuming consents, approvals, waivers, notices,
authorizations or filings set forth in Section 3.5 and 4.5 are granted or made,
as the case may be, violate, or result in a breach of, or constitute a default
under, or give any Governmental Entity or Person the right to challenge any of
the transactions contemplated by this Agreement or the Ancillary Agreements, or
to exercise any remedy or obtain any relief under, any Law of any Governmental
Entity to which any Sun Party, KPG LLC, Barbados Co. or any of their respective
Affiliates is subject, including any Governmental Authorization, other than, in
the case of clause (iii), any violation, breach or default that would not, in
the aggregate, prevent or materially delay the ability of Sun Parties, KPG LLC,
Barbados Co. or their respective Affiliates to perform their obligations
hereunder or the ability of those Affiliates of Sun Parties which are parties to
any of the Ancillary Agreements to perform their respective obligations under
the Ancillary Agreements.

- 13 -




          Section 3.7.          Binding Effect.  Each of this Agreement and the
agreements or other documents to be executed or delivered pursuant to Article II
by Sun Parties, KPG LLC, Barbados Co. or their respective Affiliates constitutes
or will constitute a valid and legally binding obligation of each Sun Party and
KPG LLC and Barbados Co. and each of their respective Affiliates which is a
party thereto enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles. 
Each of the Ancillary Agreements, when executed and delivered by the parties
thereto, will constitute a valid and legally binding obligation of each Sun
Party or any of its Affiliates which is a party thereto, enforceable in
accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

          Section 3.8.          Intercompany Agreements; Assets of Sun Parties. 
Except for the Ancillary Agreements, the Contracts listed on Schedule 3.7(a)
(the “Intercompany Agreements”) constitute all the Contracts between or among
any Sun Party or any Affiliate of a Sun Party, on the one hand, and KPG LLC or
Barbados Co. or any of their Affiliates or Kodak Parties or any of their
Affiliates, on the other hand, which relate to the Business.  Except pursuant to
the terms of the Intercompany Agreements, and as set forth on Schedule 3.7(b),
no properties, assets, rights or employees of Sun Parties or any of their
Affiliates are used in or reasonably necessary for the operation of the Business
as conducted as of the date of this Agreement.  Each employee of Sun Parties or
their Affiliates that performs or has performed work for KPG LLC, Barbados Co.
or their Affiliates has entered into a valid and binding agreement providing
that all right, title and interest in and to all Intellectual Property created
or developed, in whole or in part, by him or her in the course of or in
connection with such work (the “Sun Parties’ Employees Intellectual Property”)
has vested in, has been duly assigned to, or otherwise is owned exclusively by
Sun Parties or their Affiliates or by KPG LLC, Barbados Co. or their
Affiliates.  Except with respect to the Sun Chemical 401(k) Pension Benefit
Plan, no employees of KPG LLC or Barbados Co. or any of their Affiliates are
currently contributing to or accruing benefits under any benefit and
compensation plans, contracts, policies or arrangements, including “employee
benefit plans” within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, or deferred compensation, stock option,
stock purchase, stock appreciation rights, stock based, incentive and bonus
plans (“Benefit Plans”) that are maintained by or were established by Sun
Parties or their Affiliates or in which employees of Sun Parties or their
Affiliates participate.  No employees of KPG LLC, Barbados Co. or their
Affiliates are contributing to, or having money contributed to on their behalf,
the Sun Chemical 401(k) Pension Benefit Plan.  No employees or former employees
of Sun Parties or any of their Affiliates (other than current or former
employees of KPG LLC or Barbados Co. or any of their Affiliates) are members of
or participants or beneficiaries under any Benefit Plan maintained by KPG LLC or
Barbados Co. or any of their Affiliates.  Since September 30, 2004, Sun Parties
and their Affiliates have not hired any person who had previously been an
employee of KPG LLC or Barbados Co. or any of their Affiliates.

          Section 3.9.          No Unauthorized, Out of the Ordinary Course of
Business or Non-Arm’s Length Transactions.  Since the respective dates of
formation of KPG LLC, Barbados Co. and their Affiliates, there have been no
unauthorized transactions, transactions out of the ordinary course of business
or transactions on other than arm’s length terms between or among any Sun Party
or any Affiliate of a Sun Party, on the one hand, and KPG LLC, Barbados Co., or
any of their Affiliates, on the other hand.

          Section 3.10.        Tax Matters.  None of Sun Parties or any of their
Affiliates that are or were owners of the LLC Interests (and no other Affiliate
of any Sun Party, whether or not required under the relevant Tax law to take
into account any Tax items of KPG LLC on any of its Tax Returns) have taken any
position in any Tax Return that is inconsistent with any Tax Return (including
any information return) filed by or with respect to KPG LLC or any financial
report delivered by or with respect to the LLC Interests (taking into account
any book-tax differences reflected on Schedule M-1 to IRS Form 1065).  There are
no tax allocation agreements in effect between any of Sun Parties and their
Affiliates, on the one hand, and any of KPG LLC, Barbados Co. and their
Affiliates, on the other hand.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF KODAK PARTIES

          As of the date hereof and as of the Closing Date, Kodak Parties
jointly and severally represent and warrant to Sun Parties as to the matters
below, except with respect to any representations and warranties that are
expressly made as of a specific date, which Kodak Parties jointly and severally
represent and warrant only as of such date.

- 14 -




          Section 4.1.          Organization and Qualification.  Each Kodak
Party and each of their Affiliates that is a party to any of the agreements or
other documents to be executed or delivered pursuant to Article II or any of the
Ancillary Agreements has been duly organized, and is validly existing and in
good standing under the laws of the jurisdiction of its respective organization,
and has all requisite corporate or similar power and authority to own and
operate its properties and assets and to carry on its business as is now being
conducted, and each Kodak Party and each of their Affiliates that is a party to
any of the agreements or other documents to be executed or delivered pursuant to
Article II or any of the Ancillary Agreements is duly qualified to do business
and is in good standing in each jurisdiction where either the ownership or
operation of its properties and assets or the conduct of its business requires
such qualification, except for failures to be so duly organized, validly
existing, qualified or in good standing that, in the aggregate, would not
reasonably be expected to prevent or materially delay the consummation of the
transactions contemplated by this Agreement.

          Section 4.2.          No Violation.  Kodak is in compliance with and
has not breached or violated any of the provisions of the LLC Agreement.  Kodak
SPV is in compliance with and has not breached or violated any of the provisions
of the Unanimous Shareholder Agreement.

          Section 4.3.          Corporate Authorization.  Each Kodak Party and
each of their Affiliates that is a party to any of the agreements or other
documents to be executed or delivered pursuant to Article II or any of the
Ancillary Agreements has all requisite corporate or similar power and authority
to execute and deliver, as applicable, this Agreement, the agreements or other
documents to be executed or delivered pursuant to Article II by such Person and
the Ancillary Agreements, at or prior to the Closing, and to perform its
obligations hereunder and thereunder.  The execution, delivery and performance
by Kodak Parties of this Agreement have been, and the execution, delivery and
performance by each Kodak Party and each of their Affiliates that is a party to
any of the agreements or other documents to be executed or delivered pursuant to
Article II or any of the Ancillary Agreements, as applicable, at or prior to the
Closing, will have been duly and validly authorized, and no additional corporate
or shareholder authorization or consent is or will be, as applicable, required
in connection with the execution, delivery and performance by any Kodak Party or
any of their Affiliates that is a party to any of the agreements or other
documents to be executed or delivered pursuant to Article II or any of the
Ancillary Agreements, as applicable, of this Agreement, the agreements or other
documents to be executed or delivered pursuant to Article II or the Ancillary
Agreements, as applicable, at or prior to the Closing.

          Section 4.4.          Barbados Residency.  To the knowledge of Kodak
Parties, Barbados Co. is a resident of Barbados under Barbadian and Dutch tax
Laws.

          Section 4.5.          Consents and Approvals.  Except (a) as required
by U.S. Antitrust Laws, EU Competition Laws and Other Competition Laws and (b)
as may be required by any works council or similar entity or organization
relating to employee matters, no Governmental Authorization or Non-Governmental
Authorization is required to be obtained by any Kodak Party or any of its
Affiliates from, and no notice or filing is required to be given by any Kodak
Party or any of its Affiliates to, or made by any Kodak Party or any of its
Affiliates with, any Governmental Entity or other Person in connection with the
execution, delivery and performance by any Kodak Party or any of its Affiliates
of this Agreement, the agreements or other documents to be executed or delivered
pursuant to Article II by any Kodak Party or any of their Affiliates and the
Ancillary Agreements, except where the failure to do so would not be reasonably
expected to prevent or materially delay the consummation of the transactions
contemplated by this Agreement. 

          Section 4.6.          Non-Contravention.  The execution, delivery and
performance by Kodak Parties and any of their Affiliates, as applicable, of this
Agreement, the agreements or other documents to be executed or delivered
pursuant to Article II by Kodak Parties or their Affiliates and the Ancillary
Agreements, and the consummation by Kodak Parties and their Affiliates of the
transactions contemplated hereby and thereby, do not and will not (i) violate
any provision of the charter, by-laws or other organizational documents of each
Kodak Party or any of its Affiliates which is a party to any of the agreements
or other documents to be executed or delivered pursuant to Article II or any of
the Ancillary Agreements, or (ii) assuming consents, approvals, waivers,
notices, authorizations or filings set forth in Section 3.5 and 4.5 are granted
or made, as the case may be, violate, or result in a breach of, or constitute a
default under, or give any Governmental Entity or Person the right to challenge
any of the transactions contemplated by this Agreement or the Ancillary
Agreements, or to exercise any remedy or obtain any

- 15 -




relief under, any Law of any Governmental Entity to which any Kodak Party or any
of its Affiliates is subject, including any Governmental Authorization, other
than, in the case of clause (ii), any violation, breach or default that would
not, in the aggregate, prevent or materially delay the ability of Kodak Parties
or their Affiliates to perform their obligations hereunder or the ability of
those Affiliates of Kodak Parties which are parties to any of the Ancillary
Agreements to perform their respective obligations under the Ancillary
Agreements.

          Section 4.7.          Binding Effect.  Each of this Agreement and the
agreements or other documents to be executed or delivered pursuant to Article II
by Kodak Parties or their Affiliates constitutes or will constitute a valid and
legally binding obligation of each Kodak Party and each of its Affiliates which
is a party thereto enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.  Each of the Ancillary Agreements, when executed and delivered by
the parties thereto, will constitute a valid and legally binding obligation of
each Kodak Party or any of its Affiliates which is a party thereto, enforceable
in accordance with its terms, subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

ARTICLE V

COVENANTS

          Section 5.1.          Access.

                         (a)          Prior to the Closing, Sun Parties shall,
and shall cause their Affiliates to, and Kodak Parties and Sun Parties shall
jointly cause KPG LLC and Barbados Co. and their Affiliates to, (i) provide
Kodak Parties, any of their designated Affiliates and their and their
Affiliates’ Representatives with reasonable access, upon reasonable prior notice
and during normal business hours, to KPG LLC’s and Barbados Co.’s and their
Affiliates’ offices, properties, Books and Records and employees, subject to any
applicable Laws, (ii) promptly furnish, or cause to be furnished, to Kodak
Parties and their Representatives any financial and operating data and other
information that is available with respect to the Business as Kodak Parties or
their Representatives shall from time to time reasonably request and
(iii) cooperate, and instruct all employees and Representatives of KPG LLC and
Barbados Co. and their Affiliates to cooperate, with Kodak Parties and their
Representatives in their reasonable investigation of the Business.

                         (b)          The access rights described in Section
5.1(a) shall include access to information reasonably necessary to facilitate
post-Closing compliance with the certification requirements under Section 13(a)
of the Exchange Act (the “Sarbanes Oxley Certification Requirements”).  To the
extent reasonably related to Kodak Parties’ post-Closing compliance with the
Sarbanes Oxley Certification Requirements, Kodak Parties and Sun Parties shall
jointly cause KPG LLC, Barbados Co. and their Affiliates to use commercially
reasonable efforts to (i) audit, and permit Kodak Parties and their
Representatives to audit, the books and records of third party service
providers, through the enforcement of existing contractual rights under the
relevant service agreements or by seeking to obtain additional rights and
consents to perform such audits, and (ii) obtain reports with respect to third
party service providers, in each case  prepared by a nationally recognized
independent accounting and audit firm which is reasonably satisfactory to Kodak
Parties, pursuant to the Statement on Auditing Standards No. 70 Type II as
adopted by the American Institute of Certified Public Accountants, through the
enforcement of existing contractual rights under the relevant service agreements
or by otherwise requesting or negotiating rights to obtain such reports.

                         (c)          Kodak Parties and their Affiliates and Sun
Parties and their Affiliates, respectively, shall retain all Books and Records
in existence on the Closing Date that may reasonably relate to the other
parties’ rights or obligations under this Agreement for a period of seven (7)
years.  Kodak Parties and their Affiliates shall notify Sun Parties prior to the
destruction of any Books and Records in existence on the Closing Date that
constitute environmental records or product or formulation records and that are
reasonably related to ongoing liabilities of Sun Parties, and shall give Sun
Parties a reasonable opportunity to collect and remove such Books and Records. 
Following the Closing, Kodak Parties and their Affiliates and Sun Parties and
their Affiliates shall provide each other and their respective Representatives
with reasonable access, upon reasonable prior notice and during normal

- 16 -




business hours, to the Books and Records and other data and documentation
relating to the Business and make personnel available in their review thereof
subject to reasonable rules and regulations of Kodak Parties or Sun Parties, as
the case may be, including any antitrust or competition Law, to the extent such
access is reasonably necessary for Sun Parties or Kodak Parties to comply with
the terms of this Agreement or any applicable Law in respect of the Business.

                         (d)          Without limiting the generality of Section
5.1(a), prior to the Closing, Sun Parties and Kodak Parties shall jointly cause
KPG LLC and Barbados Co. and their Affiliates to permit Kodak Parties and their
Representatives to discuss and negotiate with officers and senior management of
KPG LLC, Barbados Co. and their Affiliates the employment arrangements of such
officers and senior management, with a view to any new employment arrangements
or amendments to existing employment arrangements becoming effective as of the
Closing; provided, that Kodak Parties shall be solely responsible for all
obligations arising out of or relating to such discussions and negotiations and
Kodak Parties shall indemnify Sun Parties and their Affiliates for all costs
imposed on, sustained or incurred or suffered by or asserted against any of Sun
Parties or their Affiliates with respect thereto.

          Section 5.2.          Conduct of Business; No Discontinuance. 

                         (a)          Sun Parties and Kodak Parties shall,
between the date hereof and the Closing Date, jointly cause the members or
directors on the respective Boards of KPG LLC and Barbados Co. to:

 

            (i)          except for the performance of the Redemption
Transactions, cause KPG LLC, Barbados Co. and their Affiliates to conduct their
business in the ordinary course, consistent with past practice;

 

 

 

            (ii)         permit the officers and senior managers of KPG LLC,
Barbados Co. and their Affiliates to manage the Business in a manner and with a
scope of discretion and authority consistent with past practice;

 

 

 

            (iii)       cause KPG LLC, Barbados Co. and their Affiliates to use
their reasonable best efforts to preserve intact the Business, to keep available
the services of the current officers and employees of KPG LLC, Barbados Co. and
their Affiliates, and to preserve the current relationships of KPG LLC, Barbados
Co. and their Affiliates with customers, suppliers, employees and other Persons
with which they have significant business relations; and

 

 

 

            (iv)       use their reasonable best efforts to procure that
Barbados Co. continue to qualify as a resident of Barbados under Barbadian and
Dutch tax Laws (including under the effective place of management test) and
cause Barbados Co. to take all commercially reasonable efforts to continue to be
a resident of Barbados under Barbadian and Dutch tax Laws (including under the
effective place of management test).

                         (b)          Each Kodak Party and Sun Party agrees that
if the arbitration provisions of Section 3.9 of the LLC Agreement or Section
3.14 of the Unanimous Shareholder Agreement become applicable as a result of any
matter brought before the applicable Board by a member or director, as
applicable, designated by it then, notwithstanding the provisions of the LLC
Agreement and the Unanimous Shareholder Agreement, it shall not submit such
matter to an arbitrator for resolution under Section 3.9 of the LLC Agreement or
Section 3.14 of the Unanimous Shareholder Agreement, as applicable; provided,
however, that on the date of termination of this Agreement in accordance with
its terms, (i) it may submit such matter to arbitration pursuant to Section 3.9
of the LLC Agreement or Section 3.14 of the Unanimous Shareholder Agreement, as
applicable, within two weeks after such date and the other member or
shareholder, as applicable, shall not object in any manner to such submission,
and (ii) except as set forth in this proviso, the provisions of this Section
5.2(b) shall have no further force and effect.

                         (c)          Each of Kodak Parties and Sun Parties
shall not, and shall cause its respective Affiliates not to, take any action
that could reasonably be expected to cause or permit the occurrence of an “Event
of Discontinuance,” as such term is defined in the LLC Agreement and the
Unanimous Shareholder Agreement, with respect to it.

- 17 -




          Section 5.3.          Reasonable Best Efforts; Regulatory Approval.

                         (a)          Subject to the terms and conditions
hereof, Sun Parties and Kodak Parties shall, and shall cause their respective
Affiliates and shall jointly cause KPG LLC and Barbados Co. and their Affiliates
to, use reasonable best efforts to take all necessary, proper or advisable
actions to consummate and make effective the transactions contemplated in this
Agreement and in the Ancillary Agreements, including fulfilling the conditions
precedent to the other party’s obligations hereunder, securing as promptly as
practicable all Governmental Authorizations and Non-Governmental Authorizations,
and, as promptly as practicable (in the case of initial filings under U.S.
Antitrust Laws, EU Competition Laws and Other Competition Laws, not later than
14 Business Days after the date hereof), preparing and making any Competition
Filings (and promptly filing any supplemental or additional information
requested as soon as practicable after receipt of request thereof), in each
case, as are required in connection with the transactions contemplated by this
Agreement and the Ancillary Agreements and agree to use such foregoing efforts
to effect the Closing on such date as is provided in Section 2.3.  The parties
shall use their reasonable best efforts (but shall not be obligated to engage in
litigation) to resolve any objections as may be asserted with respect to the
Competition Filings; provided, however, that in no event shall Kodak Parties or
their Affiliates or KPG LLC or Barbados Co. or their Affiliates be obligated, in
order to secure the consents, approvals or absence of objections under the
Competition Filings, to agree to divest, license, hold separate or otherwise
restrict (i) the use, operation or ownership of any business or assets of Kodak
Parties or any of their Affiliates or (ii) the use, operation or ownership of
any business or assets of KPG LLC, Barbados Co. or any of their Affiliates or of
the Business.

                         (b)          Sun Parties and Kodak Parties shall, and
shall cause their respective Affiliates and shall jointly cause KPG LLC and
Barbados Co. and their Affiliates to, use reasonable best efforts to cooperate
with each other and shall furnish to the other party or parties all information
reasonably necessary or desirable and reasonable assistance as any other party
or parties may request in connection with making any Competition Filing that is
required for the consummation of the transactions contemplated by this Agreement
and the Ancillary Agreements, and in connection with resolving any investigation
or other inquiry by any Governmental Entity under any U.S. Antitrust Laws, EU
Competition Laws and Other Competition Laws that is required for the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements.  Each of the parties shall promptly inform the other
parties of any communication with, and any proposed understanding, undertaking
or agreement with, any Governmental Entity regarding any such Competition Filing
or any such investigation or other inquiry.  None of the parties shall
participate in any meeting with any Governmental Entity in respect of any such
Competition Filing, investigation or other inquiry without giving the other
parties prior notice of the meeting.  The parties will consult and cooperate
with one another in connection with any analyses, appearances, presentations,
memoranda, briefs, arguments, opinions and proposals made or submitted by or on
behalf of any party in connection with all meetings, actions and proceedings
under or relating to U.S. Antitrust Laws, EU Competition Laws and Other
Competition Laws that are required for the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements (including, with
respect to the party or parties making a particular filing, by providing copies
of all such documents to the non-filing party or parties and their advisors
prior to filing and, if requested, giving due consideration to all reasonable
additions, deletions or changes suggested in connection therewith).

          Section 5.4.          No Breaches.  Each party hereto shall, in the
event of, or promptly after the occurrence of, or promptly after obtaining
knowledge of the occurrence of or the impending or threatened occurrence of, any
fact or event which would cause or constitute a breach as of the Closing Date of
any of the representations and warranties in this Agreement made by Sun Parties
or Kodak Parties, as applicable, give detailed notice thereof to the other
parties hereto; and such notifying party shall use its reasonable best efforts
to prevent or promptly to remedy such breach.  No disclosure by any party
pursuant to this Section 5.4 shall be deemed to cure any misrepresentation or
breach of warranty.

- 18 -




          Section 5.5.          Tax Matters.

                         (a)          Taxes for Which Sun Parties are Liable. 
Notwithstanding Section 5.5(d), Sun Parties shall be jointly and severally
liable for and indemnify Kodak Parties Indemnified Parties for all Taxes
(including all Transfer Taxes and any obligation to contribute to the payment of
a Tax determined on an affiliated, consolidated, combined, or unitary basis with
respect to a group of persons) imposed upon Kodak, Barbados Co. or any of their
Subsidiaries or Affiliates as a result of or in connection with the Redemption
Transactions, except to the extent that such Tax directly results from any
action or inaction of any of Kodak Parties (including an action or inaction of
any of Kodak Parties that causes Barbados Co. to be treated as a “controlled
foreign corporation” within the meaning of Section 957(a) of the Code for more
than 29 days) subsequent to the Closing Date; provided, however, that Sun
Parties shall not be liable under this Section 5.5(a) for an amount of Taxes
that is attributable to a transaction described in Section 2.2(a)(i)(B).

                         (b)          Taxes for Which Kodak Parties are Liable. 
Kodak Parties shall be jointly and severally liable for and indemnify Sun
Parties Indemnified Parties for (i) except as provided in Section 5.5(d), all
Taxes (including any obligation to contribute to the payment of a Tax determined
on an affiliated, consolidated, combined, or unitary basis with respect to a
group of persons) imposed on or payable by KPG LLC, by Barbados Co. or by
Subsidiaries of Barbados Co. or (ii) any withholding obligation of a Sun Party
or any Affiliate of a Sun Party resulting from the failure of the Kodak ForCo
Note to qualify as a “registered obligation” within the meaning of Section
881(c) of the Code.

                         (c)          Treatment of KPG LLC.  The parties agree
that the transfer of the LLC Interests described in Section 2.1 will be treated
by the parties to this Agreement in accordance with Revenue Ruling 99-6, 1999-1
CB 432 (Jan 15, 1999) for United States federal income tax purposes and result
in a termination of KPG LLC as a partnership and a closing of its taxable year
for U.S. Federal, state and local tax purposes pursuant to Section 708(b)(1) of
the Code and the corresponding provisions of any relevant state and local tax
laws.  In accordance with Sections 5.2 and 5.3(k)) of the LLC Agreement and the
applicable Tax Laws, the parties agree that there will be an interim closing of
the books of KPG LLC as of the close of the Closing Date for all Tax purposes.

                         (d)          Transfer Taxes.  Subject to Section
5.5(a), all excise, sales, use, transfer (including real property transfer or
gains), stamp, documentary, filing, recordation and other similar taxes and fees
(together with any interest, additions or penalties relating thereto)
(collectively, “Transfer Taxes”) that may be imposed or assessed by any
Governmental Entity anywhere in the world as a result of the sales, transfers,
assignments, conveyances and purchases of the LLC Interests and the BV-1 Shares
pursuant to this Agreement or any transaction pursuant to any Ancillary
Agreement shall be borne equally by Kodak Parties and Sun Parties.  Kodak
Parties and Sun Parties shall cooperate in the timely completion and filing of
all Tax Returns relating to Transfer Taxes and payment of all Transfer Taxes. 
Such Tax Returns, to the extent appropriate, shall be prepared consistent with
Sections 2.1 and 2.2 and any Exhibits referenced therein.  Each party shall use
reasonable efforts to obtain any available exemption from any Transfer Taxes and
to cooperate with the other party in providing any information or documentation
that may be necessary to obtain such exemptions.  Prior to and after the
Closing, the parties shall cooperate in good faith to agree on what Tax Return
filing and Transfer Tax payment obligations may be imposed under applicable Law
given the terms of the transactions set forth in Article II, including the
payments for the LLC Interests and the BV-1 Shares being made in multiple
installments over time, and on a procedure for how such obligations will be
complied with.  Each Tax Return relating to any Transfer Taxes shall be prepared
by the party liable for the payment of such Taxes pursuant to this Agreement
unless the parties agree otherwise and all Tax Returns relating to Transfer
Taxes shall be subject to the review and consent of the other party (which shall
not be unreasonably withheld) prior to being filed.

                         (e)          Refunds, Reimbursements and Increases of
Taxes.  Any refunds, reimbursements or increase of Taxes (arising from an
amended Tax Return, a Tax audit or a Tax controversy) shall be for the account
of the party to which liability for such Taxes is assigned under this Section
5.5.

                         (f)          Tax Returns (Other than Transfer Tax
Returns).  All Tax Returns (including any amended Tax Returns) due (or filed) by
or with respect to KPG LLC, Barbados Co. or any Subsidiary of either of them (i)
prior to the Closing Date, shall be prepared and filed in accordance with
current practice, and (ii) on or after the Closing Date, shall be prepared and
filed as Kodak Parties shall direct.

- 19 -




                         (g)          Contest Provisions.  Each of Kodak Parties
and Sun Parties (and any of their Affiliates) shall promptly notify the other in
writing upon receipt of notice of any pending or threatened audits or
assessments with respect to Taxes for which such other party (or such other
party’s Affiliates) may be liable hereunder or which are reasonably expected to
have an effect on the Tax liability of such other party or any of its Affiliates
for any period. Kodak Parties shall have the sole right to control the defense
on behalf of KPG LLC, Barbados Co. and all of their respective Subsidiaries,
and, in accordance with the LLC Agreement, to act as the tax matters partner
with respect to KPG LLC, and to employ counsel and other advisors of its
choice.  Sun Parties shall be entitled to participate, at their expense, in the
defense of such audit or proceeding if the outcome could affect the liability of
Sun Parties or any Affiliate of Sun Parties under this Agreement or applicable
Tax Law, and Kodak Parties shall consider in good faith any suggestions made or
points raised by Sun Parties.  Neither Kodak Parties nor Sun Parties nor any of
their respective Affiliates may agree to settle any claim for Taxes for which
the other party may be liable or which may affect the other party’s or any of
their respective Affiliates’ liability for any Tax (including any liability
attributable to such party’s obligations under this Section 5.5) without the
prior written consent of such other party, which shall not be unreasonably
withheld.

                         (h)          Determination and Allocation of
Consideration.  The parties to this Agreement agree to allocate the total
consideration transferred by Kodak Parties and Barbados Co. to Sun Parties
pursuant to this Agreement (the “Consideration”) in accordance with Sections 2.1
and 2.2 (including any Exhibits referenced therein) and agree that such
allocation is made according to the relative fair market value of KPG LLC and
Barbados Co.  The parties shall file all applicable Tax Returns consistent with
this allocation of the Consideration.  This allocation of the Consideration
shall be binding on Sun Parties and Kodak Parties for all U.S. Tax purposes. 
The parties shall further cooperate in good faith to agree on the allocation of
the Consideration for all other relevant Tax purposes.  In the event that any
allocation made pursuant to this Section 5.5(h) is disputed by any taxing
authority, the party receiving notice of the dispute shall promptly notify the
other party hereto, and both parties (and their Affiliates) agree to use their
reasonable best efforts to defend such allocation in any audit or similar
proceeding.

                         (i)          Certain Distributions.  Neither Sun
Parties nor any Affiliate of Sun Parties shall be entitled to any distribution
from KPG LLC or Barbados Co. made after the Closing, including all or any
portion of any distribution pursuant to Section 5.6 of the LLC Agreement.

                         (j)          Withholding Taxes.  All payments made by
Kodak Parties, Barbados Co. or any of their Affiliates to Sun Parties pursuant
to this Agreement will be made net of any applicable withholding Taxes that
Kodak Parties reasonably believe are required to be withheld therefrom, and such
withheld Taxes will be timely paid to the relevant Governmental Entity with
evidence of such payment provided to Sun Parties; except that Sun Parties shall
bear no liability for any incremental withholding Taxes attributable to an
actual or deemed change in the residency of the obligor on the Kodak ForCo Note.

                         (k)          Assistance and Cooperation.  After the
Closing Date:

 

             (i)          The parties shall assist (and cause their respective
Affiliates to assist) the other parties in preparing any Tax Returns with
respect to KPG LLC, Barbados Co. and their respective Subsidiaries;

 

 

 

             (ii)         The parties shall cooperate fully in preparing for and
defending against any audits of, or disputes with taxing authorities regarding,
any Tax Returns and payments in respect thereof, including making available all
relevant documents and information reasonably requested;

 

 

 

             (iii)        Each party shall provide timely notice to the other in
writing of any pending or proposed audits or assessments with respect to Taxes
for which such other party or any of its Affiliates may have a Tax liability
under this Section 5.5, or the outcome of which is reasonably expected to have
an effect on the Tax liability of such other party or any of its Affiliates
under this Section 5.5, and shall furnish the other with copies of all relevant
correspondence received from any taxing authority in connection with any such
audit or assessment or any information request with respect to any such Taxes;
and

- 20 -




 

             (iv)        The party requesting assistance or cooperation shall
bear the other party’s out-of-pocket expenses in complying with such request to
the extent that those expenses are attributable to fees and other costs of
unaffiliated third party service providers.

          Section 5.6.          Further Assurances; Taxes.  (a)           From
time to time after the Closing Date, Sun Parties shall, and shall cause their
Affiliates to, and Kodak Parties shall, and shall cause their Affiliates to,
promptly take such actions and execute, acknowledge and deliver any other
assurances or documents reasonably requested by any other party hereto and
necessary for such party to obtain the benefits contemplated hereby.

                         (b)          The parties to this Agreement acknowledge
and agree to use reasonable best efforts to preserve the residency of Barbados
Co. in Barbados and to cause Barbados Co. to take all commercially reasonable
efforts to preserve such residency as provided in Section 5.2(a)(iv).  Kodak
Parties further agree to use reasonable best efforts to preserve such residency
for all periods subsequent to the Closing Date and through the earlier of (i)
the liquidation of Barbados Co. or (ii) December 31, 2005.

                         (c)          Each of SCC, Sun, Kodak and Kodak SPV will
satisfy in a timely manner such party’s respective obligations for Taxes imposed
on such party and attributable to such party’s ownership of the LLC Interests or
Shares.

          Section 5.7.          Non-Competition.  Sun Parties agree that for a
period of three years following the Closing Date they shall not, and they shall
cause each of their Affiliates not to, directly or indirectly, in any manner
whatsoever, including, either individually or in association with any other
Person, or as principal, licensor, agent, representative, equity holder,
distributor, manufacturer, co-venturer, director or partner, or by agreeing not
to assert against a third party any of Sun Parties’ or any of their Affiliates’
Intellectual Property rights, engage or participate in the Lithographic Plate
Business or the Proofing Business (collectively or individually, a “Competing
Business”); provided that Sun Parties and their Affiliates shall be entitled to
(i) be a beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of
not more than 5% of the total debt and equity interests, in the aggregate, in a
Competing Business so long as no directorship or other governance rights are
held by Sun Parties or any of their Affiliates in conjunction with the ownership
of such interest; (ii)sell products and provide services that they currently
sell or provide, or that result from development activities that they are
currently undertaking, provided that in the event that Sun or any of its
Affiliates develops a commercial product or products in the Lithographic Plate
Business during the non-competition period provided for in this Section 5.7, Sun
or its Affiliate, as the case may be, shall grant to Kodak and its Affiliates an
exclusive (including as to Sun and its Affiliates) distribution agreement for
worldwide territory except Japan, where the Distribution Agreement dated  April
1, 1999 as amended March 22, 2004 by and between Dainippon Ink and Chemicals,
Inc. and Kodak Polychrome Graphics Japan Ltd. will be applied, with respect to
such product or products on such terms as the parties shall reasonably agree,
the exclusivity provisions of which agreement will expire at the same time as
the non-competition period provided for in this Section 5.7; and (iii) engage in
activities expressly contemplated by this Agreement and the Ancillary Agreements
or any other agreement between Sun Parties and their Affiliates, on the one
hand, and Kodak Parties and their Affiliates, on the other hand.

          Section 5.8.          Non-Solicitation and Non-Hire of Employees.

                         (a)          From the date hereof until the date that
is two years following the Closing Date, Sun Parties agree that they shall not,
and they shall cause their Affiliates not to, directly or indirectly, in any
manner whatsoever, including either individually or in association with any
other Person, or as principal, agent, director or partner of another Person,
(i) solicit, induce, recruit, encourage or assist, or agree or attempt to do any
of the foregoing, any person who was an officer, director or employee of
KPG LLC, Barbados Co. or any of their Subsidiaries as of the date hereof or as
of the Closing to terminate or not renew any relationship of such person with
Kodak Parties, KPG LLC, Barbados Co. or any of their respective Affiliates,
(ii) solicit, induce, recruit, encourage or assist, or agree or attempt to do
any of the foregoing, any person who was an officer, director or employee of
KPG LLC, Barbados Co. or any of their Subsidiaries as of the date hereof or as
of the Closing to be employed by Sun Parties or their Affiliates, or
(iii) employ or otherwise engage or retain as an employee, consultant or
independent contractor or otherwise any person who was an officer, director or
employee of KPG LLC, Barbados Co. or any of their Subsidiaries as of the date
hereof or as of the Closing, except, in the case of each of clauses (i), (ii),
and (iii) above, (A) with respect to any director of KPG LLC, Barbados Co. or
any of their Subsidiaries who is employed by any Sun Party or any of its
Affiliates as of the date hereof, and (B) otherwise with the prior written
consent of Kodak Parties.

- 21 -




                         (b)          Notwithstanding anything to the contrary
in this Section 5.8, none of Sun Parties or their Affiliates will be precluded
from (i) making non-targeted, general solicitations of employment by public
advertisement or other public media or (ii) engaging in the activities
prohibited by Section 5.8(a) above with respect to an employee who ceased to be
an employee of Kodak Parties, KPG LLC, Barbados Co. or any of their respective
Affiliates prior to such action other than as a result of voluntary termination
or non-renewal of employment by the employee.

          Section 5.9.          Notices of Certain Events.  Sun Parties shall
promptly notify Kodak Parties, and Kodak Parties shall promptly notify Sun
Parties, of:

                         (a)          any notice or other communication from any
Person alleging that the consent of such Person is or may be required in
connection with the transactions contemplated by this Agreement or any of the
Ancillary Agreements; and

                         (b)          any notice or other communication from any
Governmental Entity in connection with the transactions contemplated by this
Agreement or any of the Ancillary Agreements.

          Section 5.10.        Confidentiality.  From and after the date hereof,
Sun Parties, their Affiliates, and their respective Representatives will not,
directly or indirectly, disclose, use or authorize, or license to use in a way
that is detrimental in any material respect to Kodak Parties, any of their
Affiliates or the Business, any trade secrets or other information of KPG LLC,
Barbados Co. or their Affiliates which is confidential, proprietary or otherwise
not publicly available, including any confidential data, know-how or information
relating to the business practices, products, distributors, customers,
prospects, suppliers, research and development, ideas, designs, discoveries,
inventions, techniques, equipment, marketing, sales, methods, manuals,
strategies or financial affairs of KPG LLC or Barbados Co. or their Affiliates,
including any such materials that are stored on computer systems of Sun Parties
or any of their Affiliates (collectively, the “Confidential Information”).  In
the event of a breach of the obligations hereunder by Sun Parties, their
Affiliates or their respective Representatives, Sun Parties and Kodak Parties
agree that, in addition to all other available remedies, Kodak Parties will be
entitled to seek injunctive relief to enforce such obligations in any court of
competent jurisdiction.  Notwithstanding the foregoing, Confidential Information
will not include such information which (A) at the time of disclosure is
publicly available or after the time of disclosure becomes publicly available
other than as a result of an unauthorized act or omission of any of Sun Parties,
their Affiliates or their respective Representatives; (B) is disclosed by Sun
Parties, their Affiliates or their respective Representatives under compulsion
of Law; provided that Sun Parties provide Kodak Parties with notice and an
opportunity to contest or limit such disclosure with the applicable entity
requiring disclosure, to the extent reasonably practicable; or (C) is
independently developed by Sun Parties or their Affiliates without access to
Confidential Information.

          Section 5.11.        Intercompany Agreements.

                         (a)         Sun Parties and Kodak Parties shall, and
shall cause their respective Affiliates and shall jointly cause KPG LLC and
Barbados Co. and their Affiliates to, terminate for all purposes, effective at
and conditioned upon consummation of the Closing, each Intercompany Agreement
(other than those Intercompany Agreements listed on Schedule 5.11(a) (the
“Continuing Intercompany Agreements”)) and each and every term, provision, right
and obligation contained therein, notwithstanding any post-termination or
post-expiration survival provisions or any other provisions contained therein,
which provisions as of the Closing shall be deemed amended to be of no effect
and void for all purposes.

                         (b)         Sun Parties shall, and shall cause their
Affiliates to, waive any and all rights to terminate the Continuing Intercompany
Agreements to the extent that such rights would otherwise arise as a result of
the Closing or the consummation of the other transactions contemplated by this
Agreement, and Sun Parties agree that the Continuing Intercompany Agreements
shall continue in full force and effect, subject to Section 5.11(c),

- 22 -




notwithstanding the Closing or the consummation of the other transactions
contemplated by this Agreement.  Without limiting the generality of the
foregoing, nothing contained in this Agreement shall be deemed to amend, modify
or supersede any provision of the Distributorship Agreement, dated as of April
1, 1999, between DIC and Kodak Polychrome Graphics Japan Ltd. (“KPG-J”), as
amended by Memorandum of Understanding among DIC and KPG-J and its subsidiaries
and Kodak Polychrome Graphics Company Ltd. and its subsidiaries, dated as of
March 22, 2004, listed on Schedules 3.7(a) and 5.11(a).

                         (c)          Sun Parties and Kodak Parties agree that
at the Closing, Sun Parties and Kodak Parties shall, and shall cause their
respective Affiliates and shall jointly cause KPG LLC and Barbados Co. and their
Affiliates to, modify, amend or restate the Continuing Intercompany
Agreements listed on Schedule 5.11(c) to reflect the terms set forth on Schedule
5.11(c).

                         (d)          Nothing contained in this Section 5.11
shall prohibit or excuse any Person from fulfilling its obligations in the
ordinary course of business consistent with past practice under the Intercompany
Agreements prior to termination of the applicable Intercompany Agreement.

                         (e)          If at any time following the date hereof,
Kodak Parties or Sun Parties determine that there exists a Contract that should
have been included on Schedule 3.7(a) pursuant to terms of Section 3.7, then, at
the option of Kodak Parties, such Contract shall, in whole or in part, either
(i) be deemed to be a Continuing Intercompany Agreement and shall remain in full
force and effect with such modifications or amendments thereto or restatements
thereof as Kodak Parties shall reasonably require, or (ii) shall be terminated,
and shall be deemed to have been terminated effective as of the Closing,
pursuant to the terms of Section 5.11(a).

          Section 5.12.          Discussions Regarding DIC Agreements.  After
the date hereof, Representatives of Kodak Parties and their Affiliates and
Representatives of KPG LLC, Barbados Co. and their Affiliates will meet with
Representatives of Dainippon Ink and Chemical, Incorporated (“DIC”) to discuss
in good faith potentially mutually beneficial amendments that may be made to the
Contracts in effect on the date hereof between Barbados Co. and its Affiliates,
on the one hand, and DIC and its Affiliates, on the other hand, relating to the
business conducted by Barbados Co. and its Affiliates in Japan.  Any such
amendments shall be binding on the parties thereto only if and to the extent
that definitive written Contracts setting forth the terms of such amendments are
agreed and executed by the parties thereto in their respective sole discretion.

          Section 5.13.          Transfer of Assets Related to the Business.

                         (a)          Subject to Section 5.13(b), if, at any
time following the date hereof, Kodak Parties and Sun Parties, in their
respective reasonable judgment, agree that any properties, assets or rights held
by Sun Parties or any of their Affiliates, other than those that are subject to
any of the Continuing Intercompany Agreements, are used primarily in or related
primarily to the Business, Sun Parties and their Affiliates will take all
actions reasonably necessary to cause such properties, assets or rights to be
transferred at no cost to one of KPG LLC, Barbados Co. or one of their
Affiliates or, following the Closing, Kodak Parties or one of their Affiliates,
as directed by Kodak Parties.

                         (b)          Without limiting the generality of Section
5.13(a), at and after the Closing, Sun Parties and their Affiliates shall
execute or cause to be executed such Contracts and other documents and shall do
all such other things as shall be reasonably requested by Kodak Parties to (i)
cause all Intellectual Property that Sun Parties and Kodak Parties, in their
respective reasonable judgment, agree is Sun Parties’ Employees Intellectual
Property that is owned by Sun Parties or their Affiliates to be vested in, duly
assigned to, or otherwise exclusively owned by Kodak Parties or their
Affiliates, and (ii) use their reasonable best efforts to cause all Intellectual
Property that Sun Parties and Kodak Parties, in their respective reasonable
judgment, agree is Sun Parties’ Employees Intellectual Property that is owned by
employees of Sun Parties or their Affiliates to be vested in, duly assigned to,
or otherwise exclusively owned by Kodak Parties or their Affiliates.

- 23 -




          Section 5.14.        Employment Matters.

                         (a)          Kodak Parties shall be solely responsible
for, and shall indemnify Sun Parties and their Affiliates for, all costs of any
payment (including severance, change in control payments, etc.) that becomes
payable to any employee or former employee of KPG LLC, Barbados Co. or any of
their Affiliates (i) as a result of the transactions contemplated by this
Agreement (including any resignation pursuant to Section 2.5(c)) other than the
transactions contemplated by the Redemption Transactions (A) by operation of
applicable Law or (B) pursuant to any Contract to which such employee or former
employee is a party, or (ii) as a result of any post-Closing transaction or
action involving KPG LLC, Barbados Co. or any of their Affiliates or any
employee thereof (including termination, constructive termination, change in
position or status or change in business location).

                         (b)          Sun Parties shall be solely responsible
for, and shall indemnify Kodak Parties, KPG LLC, Barbados Co. and their
respective Affiliates for, all costs of any payment (including severance, change
in control payments, etc.) that becomes payable to any employee or former
employee of KPG LLC, Barbados Co. or any of their Affiliates as a result of the
transactions contemplated by the Redemption Transactions, unless such payment
would have been payable as a result of the consummation of the transactions
contemplated by this Agreement other than the Redemption Transactions, (i) by
operation of applicable Law or (ii) pursuant to any Contract to which such
employee or former employee is a party.

                         (c)          Sun Parties shall retain and indemnify
Kodak Parties for any Liabilities arising under or related to any Contract
between Marco Querci and Sun Parties or their Affiliates and under any Benefit
Plan provided to Mr. Querci by Sun Parties or their Affiliates.  Kodak Parties
shall retain and indemnify Sun Parties for any Liabilities arising under or
related to any Contract between Mr. Querci and KPG LLC, Barbados Co. or their
Affiliates and under any Benefit Plan provided to Mr. Querci by KPG LLC,
Barbados Co. or their Affiliates.

          Section 5.15.          Transactions by Kodak Parties.  (a)      Sun
Parties understand and acknowledge that Kodak Parties and their Affiliates, at
any time prior to the Closing, may discuss, investigate, negotiate, enter into
or consummate an asset purchase, stock purchase, tender offer, exchange offer,
merger, joint venture, business combination, distribution or other commercial
arrangement or other transaction with any Persons, including any such Person
engaged in a business similar to or that competes with the Business (each such
action, a “Kodak Party Transaction Activity”).  Sun Parties agree that employees
of KPG LLC, Barbados Co. and their Affiliates may assist Kodak Parties in the
conduct of Kodak Party Transaction Activities, provided that such assistance
shall not unduly interfere with the professional responsibilities of such
employees.  Sun Parties, on their own behalf and on behalf of all their
Affiliates, hereby (i) consent to, permit and agree not to object to, obstruct,
or otherwise delay or interfere with any and all Kodak Party Transaction
Activities, and (ii) irrevocably waive any claim that any Kodak Party
Transaction Activity constitutes a breach or violation of (A) this Agreement,
the LLC Agreement, the Unanimous Shareholder Agreement or any other agreement
among Kodak Parties or their Affiliates or KPG LLC, Barbados Co. or their
Affiliates, on the one hand, and Sun Parties or their Affiliates, on the other
hand, or (B) the Delaware Limited Liability Company Act or any similar statutes
applicable to Barbados Co. or any of the Affiliates of KPG LLC or Barbados Co.
or, in each case, any regulations or judicial decisions related to or
interpreting such statutes.

                         (b)          If (i) Kodak Parties consummate, prior to
July 11, 2005, any asset purchase, stock purchase, tender offer, exchange offer,
merger, joint venture, business combination or similar transaction of or
involving a Person that was considered as an acquisition candidate at a meeting
of the Board of Members of KPG LLC or the Board of Directors of Barbados Co. at
any time from January 1, 2004 until December 20, 2004, (ii) Sun Parties provide
written notice to Kodak Parties that Sun Parties believe that all of the
conditions contained in Section 6.1 and Section 6.2 have been satisfied (other
than those conditions that by their nature are to be satisfied at the Closing)
and that all of the conditions contained in Section 6.3 (other than those
conditions that by their nature are to be satisfied at the Closing) have been
satisfied or will be waived by Sun Parties, (iii) Kodak Parties assert that such
conditions contained in Section 6.1 or Section 6.2 have not been satisfied and
refuse to consummate the transactions contemplated by this Agreement, and (iv)
an arbitrator mutually chosen by Kodak Parties and Sun Parties (the
“Arbitrator”) makes a determination (the “Arbitration Determination”) that all
of the conditions contained in Section 6.1 and Section 6.2 (other than those
conditions that by their nature are to be satisfied at the Closing) were
satisfied and that Kodak Parties breached their obligation to consummate the
transactions contemplated by this Agreement, then at any time prior to the
thirtieth (30th) day following the receipt of the Arbitration Determination Sun
Parties may provide written notice to Kodak Parties that Sun Parties have
elected to

- 24 -




cause a Sales Process (as defined below) to occur.  For purposes hereof, “Sales
Process” shall mean a process to sell the assets or equity interests of KPG LLC
and Barbados Co. and their Affiliates as follows:  (a) Sun Parties and Kodak
Parties shall jointly engage an investment banking firm (or if no firm can be
agreed upon, Sun Parties and Kodak Parties shall each choose an investment
banking firm and the two firms shall jointly choose a third investment banking
firm, which third firm will be engaged by Sun Parties and Kodak Parties), (b)
the engaged investment banking firm shall identify and contact potential
acquirors (including Sun Parties and Kodak Parties), distribute offering
memoranda and other customary marketing material and information to such
potential acquirors and conduct an auction process to determine the bidder
willing to pay the highest price to acquire all of the assets or equity
interests of KPG LLC, Barbados Co. and their Affiliates, and (c) Sun Parties and
Kodak Parties shall, or shall cause KPG LLC, Barbados Co. and their respective
Affiliates to, enter into and consummate a definitive agreement relating to such
acquisition.  In the event that Sun Parties elect to initiate a Sales Process
and Kodak Parties comply with their obligations under the preceding sentence,
Sun Parties hereby acknowledge that they shall be deemed to have waived and
released any and all claims, causes of action, judgments and awards, whether
under this Agreement, at common law, in equity or otherwise, that Sun Parties or
any of their Affiliates may have in connection with, arising out of or resulting
from, the breach by Kodak Parties of this Agreement.  As used herein,
Arbitration Determination shall be accomplished as follows:  (x) the Arbitrator
shall be selected by the parties, (y) within thirty (30) days after its
selection, the Arbitrator shall review the relevant facts and positions of each
of Kodak Parties and Sun Parties, as presented in writing and (if requested by
the Arbitrator) orally before the Arbitrator, and (z) the Arbitrator shall make
the Arbitration Determination within ten (10) days after the completion of the
presentation made pursuant to Clause (y).  The Arbitration Determination shall
have the sole purpose and effect of determining whether Sun Parties are entitled
to cause a Sales Process to occur.  Without limiting the generality of the
preceding sentence, the Arbitration Determination shall have no force and
effect, and no evidence of the Arbitration Determination may be introduced, in
connection with any proceeding initiated by Sun Parties or Kodak Parties in
accordance with Section 10.8, including any proceeding initiated by Sun Parties
seeking monetary damages or specific performance in connection with any alleged
breach of this Agreement by Kodak Parties.

          Section 5.16.        Columbus Facility.  Sun Parties shall take and
shall cause its Affiliates to take all such actions as are necessary, desirable
or as shall be reasonably requested by Kodak Parties to carry out the intent of
the resolutions and effect the transactions regarding KPG LLC’s Columbus
manufacturing facility outlined to and adopted by the Finance Committee of the
Board of Directors of KPG LLC at its September 1, 2004 meeting, as ratified by
the Board of Managers of KPG LLC at its September 24, 2004 meeting.

          Section 5.17.        Pension Plan.

                         (a)          Sun Parties shall procure that each of Sun
Chemical Osterode Druckfarben GmbH and Sun Chemical Lasfelde GmbH will, and
Kodak Parties shall procure that, subject to subparagraph (b) below, KPG Germany
will, (i) continue as a participating carrier of the Pensionskasse Polychrome
und Sun Chemical V.V.a.G. (the “German Pension Fund”) and (ii) make its regular
contributions to the German Pension Fund in accordance with past practice as
required by valuations of the current actuary, Dr. Richard Herrmann of Heubeck
AG or a designated actuary provided by Huebeck AG in the event Dr. Herrmann is
unavailable or cannot provide such information or, in the event that Heubeck AG
is unavailable or cannot provide such information, another independent actuary
(such valuations to reflect all current and future legal and statutory
requirements) in respect of its respective officers, directors, employees,
retirees and other beneficiaries.

          The parties shall procure that the assets of the German Pension Fund
shall be allocated and attributed to each of KPG Germany, Sun Chemical Osterode
Druckfarben GmbH and Sun Chemical Lasfelde GmbH on an accounting basis in
accordance with past practice and as determined by the valuation of independent
actuaries in accordance with the preceding paragraph of this Section.  The
parties agree that the best estimate of the fair market value of the assets
attributable to KPG Germany (“KPG Plan Assets”) as of January 1, 2004 (“Asset
Measurement Date”) was no less than EUR 27,719,207 (“Starting Value”) in
accordance with an actuarial report under Statement of Financial Accounting
Standards No. 87 prepared by Heubeck AG and dated February 10, 2004.  Going
forward, the fair market value of KPG Plan Assets shall be determined as follows
as of any future Date D:

- 25 -




 

1.

Starting Value, plus

 

2.

cumulative contributions paid by KPG Germany to the German Pension Fund from
Asset Measurement Date to Date D, plus (or less, as applicable)

 

3.

an equitable share of the investment return (gain or loss) on the total assets
that are attributable to the KPG Plan Assets (including the above contributions,
in accordance with their timing) from Asset Measurement Date to Date D, less

 

4.

benefit payments made to officers, directors, employees, retirees and other
beneficiaries of KPG Germany (“KPG Beneficiaries”) from Asset Measurement Date
to Date D,  and less

 

5.

an equitable share of any other costs of the German Pension Fund, such as
administrative expenses and insurance costs, from Asset Measurement Date to Date
D.

                      The fair market value of the assets attributable to Sun
Chemical Osterode Druckfarben GmbH and Sun Chemical Lasfelde GmbH shall be
determined in the same manner.

                         (b)            In the event that either KPG Germany or
Sun Chemical Osterode Druckfarben GmbH and Sun Chemical Lasfelde GmbH decide to
exit from the German Pension  Fund,  the Kodak Parties or the Sun Parties, as
applicable, will provide all reasonable assistance to help the exiting party
expedite the process (including, without limitation, assistance with respect to
obtaining any required Governmental Authorization or Non-Governmental
Authorization), recognizing that any costs of exiting the German Pension Fund
will be born by each party to the extent that those costs relate to the portion
of the assets of the German Pension Fund attributable to that party.  All  KPG 
Beneficiaries and all Sun Chemical V.V. a. G. (Pensionkasse) beneficiaries shall
then have a vested interest in such benefits as have been earned by them and
accrued up until the exit date.  Payment of benefits shall be made in accordance
with the  statutes of  the  German  Pension Fund and the Kodak Parties and the
Sun Parties shall take all reasonable steps to ensure that all assets of the
German Pension Fund shall be used to pay their respective beneficiaries, and 
that  any  surplus  assets shall be used to increase the benefits of each
party’s beneficiaries in accordance with the respective share of the assets of
the German Pension Fund attributable to each party as of the applicable exit
date.

          Section 5.18.          Distribution Agreement.  Between the date
hereof and the Closing, the parties will negotiate in good faith and draft a
distribution agreement containing the terms set forth on Schedule 5.18 (the
“Distribution Agreement”) and, at the Closing, the parties to the Distribution
Agreement will execute and deliver the Distribution Agreement.

          Section 5.19.          Avranches Facility.  From and after the date
hereof, Sun Parties and Kodak Parties shall, and shall cause their Affiliates
to, cooperate to complete all actions and execute and deliver all documents
necessary to transfer the ownership of the Avranches Facility from Barbados Co.
(or its Affiliate of Barbados Co. that owns the Avranches Facility) to any one
of Sun Parties or their Affiliates immediately following the Closing Date. 
Without limiting the generality of the foregoing, the parties shall, as soon as
practicable following the date hereof, execute and deliver a promesse de vente,
which shall be governed by the laws of France and shall provide for the transfer
of the Avranches Facility in accordance with French Law and shall provide that,
among other things, (a) the transfer of the Avranches Facility shall be subject
only to the requirements of French Law and the consummation of the Closing, (b)
Kodak Parties, KPG LLC, Barbados Co. and their respective Affiliates make no
representations or warranties with respect to the Avranches Facility, (iii) Sun
Parties and their Affiliates, as applicable, shall perform all of their
obligations relating to the Avranches Facility as set forth in Section
7.3(a)(iii) and Section 7.6(a) and in the Avranches Assumption Agreement and
(iv) Barbados Co. (or its Affiliate of Barbados Co. that owns the Avranches
Facility) shall deliver on or prior to the Closing Date a certificate stating
that Barbados Co. (or its Affiliate of Barbados Co. that owns the Avranches
Facility) deems the fair market value of the Avranches Facility to be received
as of the date of such certificate.  All costs and expenses of the transactions
referred to in this Section 5.19, including notary and filing fees, shall be
borne equally by Sun Parties and Kodak Parties.

          Section 5.20.          Watford Property.  Kodak Parties and Sun
Parties agree that, following the Closing until the termination of the existing
lease effective August 11, 1980 between The Strathclyde Regional Council and
Polychrome Limited (the “Watford Lease”) for the property located at Sandown
Road, Watford, Hertfordshire (the “Watford Property”), Barbados Co. and its
Affiliates and Sun Parties and their Affiliates shall continue to occupy and use
the Watford Property consistently with their occupancy and use immediately prior
to the date hereof.

- 26 -




Following the termination of the Watford Lease, Kodak Parties shall reimburse
Sun Parties for the portion of the delapidation charges paid by Sun Parties to
the landlord under the Watford Lease (as documented by Sun Parties to the
reasonable satisfaction of Kodak Parties) that is equal to a fraction, the
numerator of which is the number of days from January 1, 1998 to the date of
termination of the Watford Lease, and the dcnominator of which is the number of
days from the date of commencement of the Watford Lease to the date of
termination of the Watford Lease.

          Section 5.21.          Car Leases.  Following the Closing Date, Kodak
Parties (and their Affiliates, as applicable) agree to purchase from General
Motors Fleet and Commercial Operations  (i) a minimum of 80 vehicles, in the
aggregate, of the vehicles offered to SCC by General Motors Fleet and Commercial
Operations pursuant to the 2005 Model Year Competitive Assistance Program for
SCC (provided, that all vehicles purchased by KPG LLC and Barbados Co. and their
Affiliates in the model year 2005 whether before or after the Closing shall be
credited against the obligation contained in this clause (i)) and (ii) a minimum
of 80 vehicles, in the aggregate, of the vehicles offered to SCC by General
Motors Fleet and Commercial Operations pursuant to the 2006 Model Year
Competitive Assistance Program for SCC.

          Section 5.22.          Plate Technology License Agreement.  Between
the date hereof and the Closing, the parties will negotiate in good faith and
draft a license agreement containing the terms set forth on Schedule 5.22 (the
“Plate Technology License Agreement”) and, at the Closing, the parties to the
Plate Technology License Agreement will execute and deliver the Plate Technology
License Agreement, the provisions of which shall be in addition to any other
right or remedy to which Sun Parties may be entitled at law, in equity or under
this Agreement.

ARTICLE VI

CONDITIONS TO CLOSING

          Section 6.1.          Conditions to the Obligations of Kodak Parties
and Sun Parties.  The obligations of the parties hereto to effect the Closing
are subject to the satisfaction (or waiver) prior to the Closing of the
following conditions:

                         (a)          HSR Act, EU Competition Laws and Other
Competition Laws.  All Competition Filings shall have been made and any required
waiting period under such Laws applicable to the transactions contemplated by
this Agreement and the Ancillary Agreements shall have expired or been earlier
terminated and any required approval or consent under such Laws applicable to
the transactions contemplated by this Agreement and the Ancillary Agreements
shall have been received.

                         (b)          Work Council and Employee Matters.  Any
and all Governmental Authorizations and Non-Governmental Authorizations required
by any works council or similar entity or organization relating to employee
matters to be obtained in connection with the execution, delivery and
performance by each party of this Agreement and each of the Ancillary Agreements
shall have been obtained.

                         (c)          No Injunctions.  No Governmental Entity of
competent jurisdiction shall have enacted, issued, promulgated, enforced or
entered any statute, rule, regulation, or non-appealable judgment, decree,
injunction or other order that is in effect on the Closing Date and prohibits
the consummation of any transactions contemplated by this Agreement or the
Ancillary Agreements.

          Section 6.2.          Conditions to the Obligations of Kodak Parties. 
The obligation of Kodak Parties to effect the Closing is subject to the
satisfaction (or waiver) prior to the Closing of the following conditions:

- 27 -




                         (a)          Representations and Warranties.  The
representations and warranties of Sun Parties contained in this Agreement shall
be true and correct in all material respects as of the date hereof and as of the
Closing Date as though made on and as of the Closing Date (except for
representations and warranties made as of a specified date, the accuracy of
which will be determined as of the specified date, and except for changes
resulting from the performance of the Redemption Transactions), and Kodak
Parties shall have received a certificate signed on behalf of Sun Parties by a
senior officer of Sun Parties to the effect that such senior officer has read
this Section 6.2(a) and that to the best of his knowledge the condition set
forth in this Section 6.2(a) has been satisfied (which certificate shall not
impose any personal liability on such officer).

                         (b)          Covenants.  The covenants and agreements
of Sun Parties to be performed on or prior to the Closing shall have been duly
performed in all material respects, and Kodak Parties shall have received a
certificate signed on behalf of Sun Parties by a senior officer of Sun Parties
to the effect that such senior officer has read this Section 6.2(b) and that to
the best of his knowledge the condition set forth in this Section 6.2(b) has
been satisfied (which certificate shall not impose any personal liability on
such officer).

                         (c)          No Proceedings.  There shall not be
pending or in effect by or before any Governmental Entity any proceeding, any
judgment, decree, injunction or other order or any condition:  (i) challenging
or seeking to restrain or prohibit any transactions contemplated by this
Agreement or the Ancillary Agreements, (ii) seeking to impose or imposing
limitations on the ability of Kodak Parties or any of their Affiliates to
acquire or hold, or exercise full rights of ownership of, the LLC Interests, the
Shares, the BV-1 Shares or any other assets of Kodak Parties or any of their
Affiliates or KPG LLC or Barbados Co. or any of their Affiliates, or
(iii) seeking to prohibit or prohibiting Kodak Parties or any of their
Affiliates or KPG LLC or Barbados Co. or any of their Affiliates from
effectively controlling, in any material respect, the Business.

                         (d)          Deliveries.  Kodak Parties shall have
received each of the deliveries to be made pursuant to Section 2.5.

                         (e)          Consents.  Sun Parties, Kodak Parties, KPG
LLC and Barbados Co. shall have received all consents set forth on Schedule
6.2(e).

                         (f)          Ancillary Agreements.  Each of Sun Parties
and their Affiliates and each other Person (other than Kodak Parties and their
Affiliates) that is a party to an Ancillary Agreement shall have executed and
delivered such Ancillary Agreement and each such Ancillary Agreement shall be in
full force and effect, subject to the consummation of the transactions
contemplated by this Agreement.

                         (g)          Opinion.  Kodak Parties shall have
received an opinion from counsel to Sun Parties substantially in the form of
Schedule 6.2(g).

                         (h)          Material Adverse Effect.  Since the date
hereof, there shall not have occurred any Force Majeure Event or Force Majeure
Events that, individually or in the aggregate, have had or are reasonably likely
to have an effect that is materially adverse to the business, condition
(financial or otherwise), assets or results of operations of the Business, taken
as a whole.

          Section 6.3.          Conditions to the Obligations of Sun Parties. 
The obligation of Sun Parties to effect the Closing is subject to the
satisfaction (or waiver) prior to the Closing of the following conditions:

                         (a)          Representations and Warranties.  The
representations and warranties of Kodak Parties contained in this Agreement
shall be true and correct in all material respects as of the date hereof and as
of the Closing Date as though made on and as of the Closing Date (except for
representations and warranties made as of a specified date, the accuracy of
which will be determined as of the specified date, and except for changes
resulting from the performance of the Redemption Transactions), and Sun Parties
shall have received a certificate signed on behalf of Kodak Parties by an
officer of Kodak Parties to the effect that such officer has read this Section
6.3(a) and that to the best of his knowledge the condition set forth in this
Section 6.3(a) has been satisfied (which certificate shall not impose any
personal liability on such officer).

- 28 -




                         (b)          Covenants.  The covenants and agreements
of Kodak Parties to be performed on or prior to the Closing shall have been duly
performed in all material respects, and Sun Parties shall have received a
certificate signed by an officer of Kodak Parties to the effect that such
officer has read this Section 6.3(b) and that to the best of his knowledge the
condition set forth in this Section 6.3(b) has been satisfied (which certificate
shall not impose any personal liability on such officer).

                         (c)          Deliveries.  Sun Parties shall have
received each of the deliveries to be made pursuant to Section 2.4.

                         (d)          Ancillary Agreements.  Each of Kodak
Parties and their Affiliates and each other Person (other than Sun Parties and
their Affiliates) that is a party to an Ancillary Agreement shall have executed
and delivered such Ancillary Agreement and each such Ancillary Agreement shall
be in full force and effect, subject to the consummation of the transactions
contemplated by this Agreement.

                         (e)          Opinion.  Sun Parties shall have received
an opinion from counsel to Kodak Parties substantially in the form of Schedule
6.3(e).

                         (f)          Release of Guarantees.  The guarantees
entered into by Sun Parties and their Affiliates with respect to the debt of KPG
LLC and Barbados Co. in effect on the date hereof shall have been released and
terminated effective as of the Closing.

ARTICLE VII

SURVIVAL; INDEMNIFICATION; CERTAIN REMEDIES

          Section 7.1.          Survival.  The representations and warranties of
Sun Parties and Kodak Parties contained in this Agreement shall survive the
Closing and shall terminate upon the expiration of the applicable statute of
limitations; provided, however, that the representations and warranties of Sun
Parties contained in Sections 3.7 and 3.8 shall terminate upon expiration of 18
months after the Closing Date.  Notwithstanding anything in the foregoing to the
contrary, in the event notice of any claim for indemnification under this
Agreement shall have been given (in accordance with this Article VII and Section
10.1) within the applicable survival period, the representations and warranties
that are the subject of such indemnification claim shall survive with respect to
such claim until such time as such claim is finally resolved.

          Section 7.2.          Indemnification by Kodak Parties.  Kodak
Parties, jointly and severally, shall indemnify, defend and hold harmless each
Sun Party, its Affiliates, and their respective directors, officers,
shareholders, partners, agents and employees and their heirs, successors and
assigns (the “Sun Parties Indemnified Parties”) from, against and in respect of
any damages, liabilities, claims, losses, charges, corrective or remedial
actions, actions, suits, proceedings, deficiencies, Taxes, interest, penalties,
and reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”) imposed on, sustained, incurred or suffered
by or asserted against any of the Sun Parties Indemnified Parties, to the extent
relating to or arising out of (i) any breach of any representation or warranty
made by Kodak Parties contained in this Agreement, (ii) the breach of any
covenant or agreement of any Kodak Party contained in this Agreement (other than
in Section 5.5, for which separate and exclusive provision is made in Section
5.5), (iii) any Liabilities of KPG LLC, Barbados Co. or their Affiliates arising
after the Closing, other than as specifically retained or assumed by Sun Parties
pursuant to the terms of this Agreement or any Ancillary Agreement (it being
understood that such indemnification shall not limit or otherwise affect the
indemnification obligations of Sun Parties pursuant to Section 7.3), and (iv)
any Liabilities relating to, arising out of or resulting from the violation of
any Environmental Law as a result of the ownership or operation of the Other Sun
Contributed Properties by any Person or the investigation, removal, remediation,
containment, cleanup or abatement of the presence, release or threatened release
of any Hazardous Substance from the Other Sun Contributed Properties, whether
before or after the Closing.

- 29 -




          Section 7.3.          Indemnification by Sun Parties.

                         (a)          Sun Parties, jointly and severally, shall
indemnify, defend and hold harmless each Kodak Party, its Affiliates, and their
respective directors, officers, shareholders, partners, agents and employees and
their heirs, successors and assigns (the “Kodak Parties Indemnified Parties”
and, collectively with the Sun Parties Indemnified Parties, the “Indemnified
Parties”) from, against and in respect of any Losses imposed on, sustained,
incurred or suffered by or asserted against any of the Kodak Parties Indemnified
Parties, to the extent relating to or arising out of (i) any breach of any
representation or warranty made by Sun Parties contained in this Agreement,
(ii) the breach of any covenant or agreement of any Sun Party contained in this
Agreement (other than in Section 5.5, for which separate and exclusive provision
is made in Section 5.5), and (iii) any Liabilities relating to, arising out of
or resulting from the violation of any Environmental Law as a result of the
ownership or operation of the Avranches Facility by any Person or the
investigation, removal, remediation, containment, cleanup or abatement of the
presence, release or threatened release of any Hazardous Substance from the
Avranches Facility, whether before or after the Closing.

                         (b)          To the extent any amount has been agreed
by Sun Parties and Kodak Parties or has been finally adjudged, without further
right of appeal, by a court of competent jurisdiction to be owed by any Sun
Party or any of its Affiliates to Kodak Parties, any of their Affiliates or to
the Kodak Parties Indemnified Parties under this Agreement, the Kodak Parties
Indemnified Parties may, exercisable at their option by written notice to Sun
Parties, elect to satisfy any portion or all of such amount by offsetting any
such portion or all of  such amount against payments otherwise owed by Kodak
Parties or any of their Affiliates to Sun Parties and their Affiliates under
this Agreement, including under Sections 2.1 and 2.2 (including any Exhibits
referenced therein) and this Article VII; provided that such offset against such
payments otherwise owed by Kodak Parties to Sun Parties shall not affect the
recovery by the Kodak Parties Indemnified Parties of any indemnity payment or
portion thereof which has not been so discharged at Kodak Parties’ election
under this Section 7.3(b).

          Section 7.4.          Indemnification Procedures.  With respect to
third party claims, all claims for indemnification under this Article VII by any
Indemnified Party hereunder shall be asserted and resolved as set forth in this
Section 7.4.  In the event that any written claim or demand for which an
indemnifying party (an “Indemnifying Party”) would be liable to any Indemnified
Party hereunder is asserted against or sought to be collected from any
Indemnified Party by a third party, such Indemnified Party shall promptly, but
in no event more than thirty (30) days following such Indemnified Party’s
receipt of such claim or demand, notify the Indemnifying Party in writing of
such claim or demand and the amount or the estimated amount thereof to the
extent then feasible (which estimate shall not be conclusive of the final amount
of such claim and demand) (the “Claim Notice”); provided, however, that any
failure to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder, except to the extent such failure has had a
prejudicial effect on the defenses or other rights available to the Indemnifying
Party with respect to such claim or demand.  The Indemnifying Party shall have
forty-five (45) days from the personal delivery or mailing of the Claim Notice
(the “Notice Period”) to notify the Indemnified Party (a) whether or not the
Indemnifying Party disputes the liability of the Indemnifying Party to the
Indemnified Party hereunder with respect to such claim or demand and (b) whether
or not it desires to defend the Indemnified Party against such claim or demand. 
Should (i) any Indemnifying Party assume or control any defense, as aforesaid,
and (ii) any one or more Indemnified Parties reasonably determine that there is
or may be a conflict of interest between, or substantially different defenses
for, the Indemnified Party and the Indemnifying Party, then such Indemnified
Parties shall have the right to employ no more than one firm of attorneys (plus
necessary local counsel) to represent their separate interests and such expenses
shall be a liability of, and shall be paid by, the Indemnifying Party.  All
costs and expenses incurred by the Indemnifying Party in defending such claim or
demand shall be a liability of, and shall be paid by, the Indemnifying Party. 
Except as hereinafter provided, in the event that the Indemnifying Party
notifies the Indemnified Party within the Notice Period that it desires to
defend the Indemnified Party against such claim or demand, the Indemnifying
Party shall have the right to defend the Indemnified Party by appropriate
proceedings and shall have the sole power to direct and control such defense.

- 30 -




If any Indemnified Party desires to participate in any such defense it may do so
at its sole cost and expense.  The Indemnifying Party shall not, without the
prior written consent of the Indemnified Party, settle, compromise or offer to
settle or compromise any such claim or demand on a basis that would expressly
admit wrongdoing or would not release the Indemnified Party from all Liabilities
and obligations with respect to such claim or that would result in the
imposition of a consent order, injunction or decree that would restrict the
future activity or conduct of the Indemnified Party or any Subsidiary or
affiliate thereof.  If the Indemnifying Party elects not to defend the
Indemnified Party against such claim or demand, whether by not giving the
Indemnified Party timely notice as provided above or otherwise, then the portion
of any such claim or demand as to which the defense by the Indemnified Party is
unsuccessful (and all reasonable costs and expenses pertaining to such defense)
shall be the liability of the Indemnifying Party hereunder.  The Indemnified
Party shall use its reasonable best efforts in the defense of all claims and
demands that it defends.  To the extent the Indemnifying Party shall direct,
control or participate in the defense or settlement of any third party claim or
demand, the Indemnified Party shall give the Indemnifying Party and its counsel
access to, during normal business hours, the relevant business records and other
documents, and shall permit them to consult with and obtain the testimony of the
employees and counsel of the Indemnified Party and otherwise cooperate in the
Indemnifying Party’s defense or settlement of the third party claim or demand;
provided that the Indemnifying Party will reimburse the Indemnified Party for
its reasonable and documented out-of-pocket costs and expenses arising from such
access and cooperation.

          Section 7.5.          Characterization of Indemnification Payments. 
All amounts paid by Sun Parties or Kodak Parties, as the case may be, under
Article II, Section 5.5 or this Article VII shall be treated as (i) adjustments
to the payments made pursuant to Sections 2.1 and 2.2 (including any Exhibits
referenced therein) for U.S. Tax purposes, and (ii) as adjustments to the
payments made pursuant to Sections 2.1 and 2.2 (including any Exhibits
referenced therein) for all other relevant Tax purposes, except to the extent
such treatment would be inconsistent with applicable Law, in which case the
relevant Kodak Parties and Sun Parties shall in good faith seek to reach an
agreement as to the appropriate treatment.

          Section 7.6.          Release of Contribution Rights for Environmental
Claims.

                         (a)          Sun Parties (on their own behalf and on
behalf of their Affiliates) hereby waive any right to seek contribution or other
recovery from Kodak Parties or from any of their Affiliates with respect to the
Avranches Facility that any of them may now or in the future ever have under any
Environmental Laws, as such Laws were in the past or are currently in effect, or
may in the future be enacted or be in effect.  Sun Parties (on their own behalf
and on behalf of their Affiliates) hereby further unconditionally release Kodak
Parties and their Affiliates from any and all claims, demands and causes of
action with respect to the Avranches Facility that any of them may now or in the
future ever have against Kodak Parties or any of their Affiliates for recovery
under any Environmental Laws as such Laws were in the past or are currently in
effect, or may in the future be enacted or be in effect.  Nothing in this
Section 7.6(a) shall affect the rights that Kodak Parties may have under Section
7.3(a)(iii).

                         (b)          Kodak Parties (on their own behalf and on
behalf of their Affiliates) hereby waive any right to seek contribution or other
recovery from Sun Parties or from any of their Affiliates with respect to the
Other Sun Contributed Properties that any of them may now or in the future ever
have under any Environmental Laws, as such Laws were in the past or are
currently in effect, or may in the future be enacted or be in effect.  Kodak
Parties (on their own behalf and on behalf of their Affiliates) hereby further
unconditionally release Sun Parties and their Affiliates from any and all
claims, demands and causes of action with respect to the Other Sun Contributed
Properties that any of them may now or in the future ever have against Sun
Parties or any of their Affiliates for recovery under any Environmental Laws as
such Laws were in the past or are currently in effect, or may in the future be
enacted or be in effect.  Nothing in this Section 7.6(a) shall affect the rights
that Sun Parties may have under Section 7.2(iv).

- 31 -




          Section 7.7.          Exclusive Remedy.  After the Closing, to the
extent permitted by Law, the indemnities set forth in this Article VII shall be
the exclusive remedies of the Kodak Parties Indemnified Parties and Sun Parties
Indemnified Parties for any misrepresentation, breach of warranty or breach of
any covenant or agreement contained in this Agreement (other than in Section
5.5, for which separate and exclusive provision is made in Section 5.5) or
otherwise with respect to the transactions contemplated by this Agreement and
the parties shall not be entitled to a rescission of this Agreement or to any
further indemnification or other rights or claims of any nature whatsoever in
respect thereof, all of which the parties hereto hereby waive; provided,
however, that the limitations set forth in this Section 7.7 shall not apply to
any claims involving allegations of fraud.

ARTICLE VIII

TERMINATION

          Section 8.1.          Termination.  This Agreement may be terminated
at any time prior to the Closing:

                         (a)          by mutual agreement of Kodak Parties and
Sun Parties;

                         (b)          by either Kodak Parties or Sun Parties, by
giving written notice of such termination to the other, if (i) subject to clause
(ii), the Closing shall not have occurred on or prior to July 11, 2005, or (ii)
the Closing shall not have occurred on or prior to October 11, 2005 if all
conditions to Closing other than the conditions set forth in Section 6.1(a) and
Section 6.1(c) have been satisfied on or prior to July 11, 2005; provided that,
in each case, the terminating party is not in material breach of its obligations
under this Agreement in a manner that shall have contributed to the occurrence
of the failure of the Closing to occur; or

                         (c)          by either Kodak Parties or Sun Parties if
there shall be in effect any Law that prohibits the Closing or if the Closing
would violate any non-appealable final order, decree or judgment of any
Governmental Entity having competent jurisdiction.

                         The party desiring to terminate this Agreement pursuant
to clause (b) or (c) of this Section 8.1 shall give written notice of such
termination to the other parties.

          Section 8.2.          Effect of Termination.  In the event of the
termination of this Agreement in accordance with Section 8.1, this Agreement
shall thereafter become void and have no effect, and no party hereto shall have
any liability to any other party hereto or their respective Affiliates,
directors, officers or employees, except for the obligations of the parties
hereto contained in this Section 8.2 and in Section 2.2(c) (paragraph (c) under
Redemption of Shares), Section 5.5(a) (paragraph (a) under Tax Matters),
Section 5.15 (Transactions by Kodak Parties), Section 10.1 (Notices), Section
10.4 (Entire Agreement; Termination of Certain Agreements; Representations and
Warranties), Section 10.6 (Public Disclosure), Section 10.7 (Expenses) and
Section 10.8 (Governing Law; Submission to Jurisdiction; Selection of Forum;
Specific Performance) (and any related definitional provisions set forth in
Article I), and except that nothing in this Section 8.2 shall relieve any party
from liability for any willful breach of this Agreement that arose prior to such
termination, for which liability the provisions of Article VII shall remain in
effect in accordance with the provisions and limitations of such Article.

- 32 -




ARTICLE IX

RELEASES

          Section 9.1.          Release by Sun Parties and their Affiliates. 
Sun Parties, on behalf of themselves and on behalf of their respective
Affiliates, successors, executors, trustees, stock or interest holders,
employees or other representatives and assigns (all such Persons, together with
Sun Parties, the “Sun Parties Release Parties”), effective as of the Closing,
hereby release and forever discharge Kodak Parties, and their Affiliates,
successors, executors, trustees, stock or interest holders, employees or other
representatives and assigns (all such Persons, together with Kodak Parties, the
“Kodak Parties Release Parties”), from any and all Liabilities which the Sun
Parties Release Parties may have or may have had, known or unknown, from the
beginning of the world to the end of time, arising out of, under or relating to
the ownership and operation of KPG LLC and Barbados Co. and their Affiliates,
including any and all Liabilities arising out of, under or relating to the LLC
Agreement (other than Section 6.4 thereof), the Unanimous Shareholder Agreement
(other than Section 6.4 thereof) and the Contribution Agreement; provided that
nothing herein constitutes a release from, waiver of, or otherwise applies to
the terms of this Agreement (including any matters for which Kodak Parties have
indemnification obligations pursuant to the provisions of this Agreement), the
agreements or other documents to be executed or delivered pursuant to Article
II, the Ancillary Agreements or any Continuing Intercompany Agreement or any
enforcement thereof.

          Section 9.2.          Release by Kodak Parties and Their
Affiliates.  Kodak Parties, on behalf of themselves and on behalf of the other
Kodak Parties Release Parties (including KPG LLC, Barbados Co., and their
Affiliates), effective as of the Closing, hereby release and forever discharge
all Sun Parties Release Parties from any and all Liabilities which the Kodak
Parties Release Parties may have or may have had, known or unknown, from the
beginning of the world to the end of time, arising out of, under or relating to
the ownership and operation of KPG LLC and Barbados Co. and their Affiliates,
including any and all Liabilities arising out of, under or relating to the LLC
Agreement, the Unanimous Shareholder Agreement and the Contribution Agreement;
provided that nothing herein constitutes a release from, waiver of, or otherwise
applies to the terms of this Agreement (including any matters for which Sun
Parties have indemnification obligations pursuant to the provisions of this
Agreement), the agreements or other documents to be executed or delivered
pursuant to Article II, the Ancillary Agreements or any Continuing Intercompany
Agreement or any enforcement thereof.

ARTICLE X

MISCELLANEOUS

          Section 10.1.        Notices.  Any notice or other communication
hereunder shall be deemed to have been duly given and made if in writing and if
served by personal delivery upon the party for whom it is intended, if delivered
by registered or certified mail, return receipt requested, or by a reputable
courier service, or if sent by telecopier; provided that the telecopy is
promptly confirmed by telephone confirmation thereof, to the person at the
address set forth below, or such other address as may be designated in writing
hereafter, in the same manner, by such person:

 

To Sun Parties until

 

 

February 1, 2005:

SUN CHEMICAL CORPORATION

 

 

222 Bridge Plaza South

 

 

Fort Lee, NJ  07024

 

 

Telephone:  (201) 224-4600

 

 

Telecopy:  (201) 224-2439

 

 

Attn:  General Counsel

- 33 -




 

To Sun Parties on and after

 

 

February 1, 2005:

SUN CHEMICAL CORPORATION

 

 

35 Waterview Boulevard

 

 

Parsippany, New Jersey 07054

 

 

Telephone:  (973) 404-6500

 

 

Telecopy:  (973) 404-6439

 

 

Attn:  General Counsel

 

 

 

 

In each case,

 

 

 

 

 

with a copy to:

PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP

 

 

1285 Avenue of the Americas

 

 

New York, New York 10019-6064

 

 

Telephone: (212) 373-3000

 

 

Telecopy: (212) 757-3990

 

 

Attn: Marc E. Perlmutter, Esq.

 

 

Judith R. Thoyer, Esq.

 

 

 

 

To Kodak Parties:

EASTMAN KODAK COMPANY

 

 

343 State Street

 

 

Rochester, New York  14650

 

 

Telephone:  (585) 724-4332

 

 

Telecopy:  (585) 724-9549

 

 

Attn:  General Counsel

 

 

 

 

With a copy to:

SULLIVAN & CROMWELL LLP

 

 

125 Broad Street

 

 

New York, New York  10004

 

 

Telephone:  (212) 558-4000

 

 

Telecopy:  (212) 558-3588

 

 

Attn:  Stephen M. Kotran, Esq.

          Section 10.2.        Amendment; Waiver.  Any provision of this
Agreement may be amended or waived if, and only if, such amendment or waiver is
in writing and signed, in the case of an amendment, by Kodak Parties and Sun
Parties, or in the case of a waiver, by the party against whom the waiver is to
be effective.  No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  Except as provided in Section
7.7, the rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law.

          Section 10.3.        No Assignment or Benefit to Third Parties. 
Except as set forth in the following sentence, no party to this Agreement may
assign any of its rights or delegate any of its obligations under this
Agreement, by operation of law or otherwise, without the prior written consent
of the other parties hereto.  Kodak Parties may assign any or all of their
rights and obligations hereunder to any of their Affiliates; provided that any
such assignment shall not relieve Kodak Parties from their obligations
hereunder.  Nothing in this Agreement, express or implied, is intended to confer
upon any Person other than Kodak Parties, Sun Parties, the Indemnified Parties
(in their capacity as such) or their respective successors or permitted assigns,
any rights or remedies under or by reason of this Agreement.

          Section 10.4.        Entire Agreement; Termination of Certain
Agreements; Representations and Warranties.  This Agreement (including the
Exhibits and Schedules hereto), the agreements or other documents to be executed
or delivered pursuant to Article II, the Continuing Intercompany Agreements and
the Ancillary Agreements contain

- 34 -




the entire agreement between the parties hereto with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters.  Without limiting the generality
of the foregoing, but subject to Section 5.11, the LLC Agreement, the Unanimous
Shareholder Agreement and the Contribution Agreement shall terminate, and be of
no further force and effect, as of the Closing, notwithstanding anything to the
contrary contained therein, except that Section 6.4 of each of the LLC Agreement
and the Unanimous Shareholder Agreement shall survive this Agreement and the
consummation of the transactions contemplated hereby.  Except for the
representations and warranties contained in Article III or in any of the
agreements or other documents to be executed or delivered pursuant to Article
II, and subject to Section 5.11 hereof, none of Sun Parties nor any other Person
makes any other express or implied representation or warranty on behalf of Sun
Parties.  Except for the representations and warranties contained in Article IV
or in any of the agreements or other documents to be executed or delivered
pursuant to Article II, none of Kodak Parties nor any other Person makes any
other express or implied representation or warranty on behalf of Kodak Parties.

          Section 10.5.        Fulfillment of Obligations.  Any obligation of
any party to any other party under this Agreement, the agreements or other
documents to be executed or delivered pursuant to Article II or any of the
Ancillary Agreements, which obligation is performed, satisfied or fulfilled by
an Affiliate of such party, shall be deemed to have been performed, satisfied or
fulfilled by such party.

          Section 10.6.        Public Disclosure.  Notwithstanding anything
herein to the contrary, each of the parties to this Agreement hereby agrees with
the other parties hereto that, except as may be required to comply with the
requirements of any applicable Law or the rules and regulations of each stock
exchange upon which the securities of one of the parties is listed, in which
case the disclosing party will give the other parties hereto advance notice of
the release and an opportunity to comment, no press release or similar public
announcement or communication shall ever, whether prior to or subsequent to the
Closing, be made or caused to be made concerning the execution or performance of
this Agreement or the Ancillary Agreements unless specifically approved in
advance by all parties hereto.

          Section 10.7.        Expenses.  Except as otherwise expressly provided
in this Agreement, whether or not the transactions contemplated hereby are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby, including the costs and expenses of
any due diligence investigations undertaken in connection therewith, shall be
borne by the party incurring such costs and expenses.  Notwithstanding the
previous sentence, the parties acknowledge and agree that all costs and expenses
incurred by Sun Parties, Kodak Parties, KPG LLC, Barbados Co. or their
respective Affiliates in connection with the Redemption Transactions shall be
borne solely by Sun Parties, except that all expenses occurring in connection
with Section 2.2(a)(i)(B) shall be borne solely by Kodak Parties.  Sun Parties
and Kodak Parties shall each pay 50% of the filing fees related to any
Competition Filings made pursuant to this Agreement.

          Section 10.8.        GOVERNING LAW; SUBMISSION TO JURISDICTION;
SELECTION OF FORUM; SPECIFIC PERFORMANCE.  THIS AGREEMENT SHALL BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.  SUBJECT TO SECTION 5.15, EACH PARTY HERETO AGREES THAT IT SHALL BRING ANY
ACTION OR PROCEEDING IN RESPECT OF ANY CLAIM ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY
AGREEMENTS, WHETHER IN TORT OR CONTRACT OR AT LAW OR IN EQUITY, EXCLUSIVELY IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR THE
SUPREME COURT OF THE STATE OF NEW YORK FOR NEW YORK COUNTY (THE “CHOSEN COURTS”)
AND SOLELY IN

- 35 -




CONNECTION WITH CLAIMS ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY AGREEMENTS
(I) IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE CHOSEN COURTS,
(II) WAIVES ANY OBJECTION TO LAYING VENUE IN ANY SUCH ACTION OR PROCEEDING IN
THE CHOSEN COURTS, (III) WAIVES ANY OBJECTION THAT THE CHOSEN COURTS ARE AN
INCONVENIENT FORUM OR DO NOT HAVE JURISDICTION OVER ANY PARTY HERETO,
(IV) AGREES THAT SERVICE OF PROCESS UPON SUCH PARTY IN ANY SUCH ACTION OR
PROCEEDING SHALL BE EFFECTIVE IF NOTICE IS GIVEN IN ACCORDANCE WITH SECTION 10.1
OF THIS AGREEMENT AND (V) ACKNOWLEDGES THAT THE OTHER PARTIES WOULD BE
IRREPARABLY DAMAGED IF ANY OF THE PROVISIONS OF THIS AGREEMENT ARE NOT PERFORMED
IN ACCORDANCE WITH THEIR SPECIFIC TERMS AND THAT ANY BREACH OF THIS AGREEMENT
COULD NOT BE ADEQUATELY COMPENSATED IN ALL CASES BY MONETARY DAMAGES ALONE AND
THAT, IN ADDITION TO ANY OTHER RIGHT OR REMEDY TO WHICH A PARTY MAY BE ENTITLED,
AT LAW OR IN EQUITY, IT SHALL BE ENTITLED TO ENFORCE ANY PROVISION OF THIS
AGREEMENT BY A DECREE OF SPECIFIC PERFORMANCE AND TO TEMPORARY, PRELIMINARY AND
PERMANENT INJUNCTIVE RELIEF TO PREVENT BREACHES OR THREATENED BREACHES OF ANY OF
THE PROVISIONS OF THIS AGREEMENT, WITHOUT POSTING ANY BOND OR OTHER UNDERTAKING.

          Section 10.9.        Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, and all of
which shall constitute one and the same Agreement.

          Section 10.10.      Headings.  The heading references herein and the
table of contents hereto are for convenience purposes only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

          Section 10.11.      Severability.  The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof.  If any provision of this Agreement, or the application
thereof to any Person or circumstance, is invalid or unenforceable, (a) a
suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such
invalid or unenforceable provision and (b) the remainder of this Agreement and
the application of such provision to other Persons or circumstances shall not be
affected by such invalidity or unenforceability, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.

          Section 10.12.      Schedules.  The disclosure of any matter in any
Schedule to this Agreement shall be deemed to be a disclosure for all purposes
of this Agreement to which such matter could reasonably be expected to be
pertinent, but shall expressly not be deemed to constitute an admission by Sun
Parties or Kodak Parties or to otherwise imply that any such matter is material
for the purposes of this Agreement.  Each of Sun Parties and Kodak Parties may,
from time to time prior to Closing, by written notice to the other in accordance
with the terms of this Agreement, supplement or amend any Schedule, including
one or more supplements or amendments to correct any matter which would
constitute a breach of any representation or warranty of such party contained
herein.  No such supplemental or amended Schedule shall be deemed to cure any
breach for purposes of Section 6.2(a) and Section 6.3(a).

[The remainder of this page intentionally left blank; Signature page follows]

- 36 -




          IN WITNESS WHEREOF, the parties have executed or caused this Agreement
to be executed as of the date first written above.

 

SUN CHEMICAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SUN CHEMICAL GROUP B.V.

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

EASTMAN KODAK COMPANY

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

KODAK GRAPHICS HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

- 37 -




EXHIBIT A

FORM OF TRADEMARK ASSIGNMENT AND LICENSE TERMINATION AGREEMENT

This Trademark Assignment and License Termination Agreement (this “Agreement”),
dated as of [April 1], 2005 (the “Effective Date”), is made by and between Sun
Chemical Corporation, a Delaware corporation with an office at 35 Waterview
Boulevard, Parsippany, New Jersey 07054 (“Assignor”), and Kodak Polychrome
Graphics LLC, a Delaware limited liability company with an office at
401 Merritt 7, Norwalk, Connecticut 06851 (“Assignee”).

WHEREAS, Assignor, Assignee and certain other companies under common control
with Assignee and as approved by Assignor in writing from time to time are
parties to that certain Trademark License Agreement, dated as of December 31,
1997, as amended by Amendment No. 1, dated as of December 12, 2002 (the
“Trademark License Agreement”);

WHEREAS, Assignor owns all right, title and interest in the trade name
“Polychrome”, the trademark POLYCHROME, each of the trademarks, service marks,
trade names and trade dress which are the subject of the applications and
registrations set forth in Annex A, the applications and registrations set forth
in Annex A, and any other trademarks, service marks, trade names and trade dress
specified in writing by Assignor from time to time pursuant to the Trademark
License Agreement (collectively, the “Trademarks”); 

WHEREAS, Assignor, [Name of SC USA Transferee], Sun Chemical Group B.V., Eastman
Kodak Company and Kodak Graphics Holdings Inc. have entered into that certain
Purchase Agreement, dated as of December [__], 2004 (the “Purchase Agreement”);

WHEREAS, capitalized terms used and not otherwise defined herein have the
meanings ascribed to them in the Purchase Agreement;

WHEREAS, Assignor, Assignee and the other parties thereto wish to terminate the
Trademark License Agreement; and

WHEREAS, Assignor desires to sell, assign and transfer, and Assignee desires to
receive, the Trademarks.

NOW, THEREFORE, for good and valuable consideration, including the premises and
covenants set forth in the Purchase Agreement, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1.

Assignment.  Assignor hereby sells, assigns and transfers irrevocably to
Assignee, and Assignee hereby accepts the sale, assignment and transfer from
assignor of, all right, title and interest in and to the trademarks, and all
goodwill associated therewith and symbolized thereby, for Assignee’s and its
Affiliates’ own use and enjoyment, and for the use and enjoyment of Assignee’s
and its Affiliates’ successors, assigns or other legal representatives, as fully
and entirely as the same would have been held and enjoyed by the Assignor if
this Agreement and sale had not been made, together with all rights of priority
and renewals, and all income, royalties or payments due or payable as of the
Effective Date or thereafter, and all past, present and future claims,
counterclaims, credits, causes of action, choses in action, rights of recovery
and rights of setoff against third persons for infringement or other violation
of the trademarks, together with the right to sue for and collect any resulting
recovery of damages, lost profits, legal fees and costs, including from acts
which may have occurred prior to the Effective Date for Assignee’s own use and
enjoyment and for the use and enjoyment of its successors, assigns or other
legal representatives (collectively, the “Trademark Rights”).  Assignor shall
cooperate with Assignee as reasonably requested to effect and record such
assignment with the United States Patent and Trademark office and any other
applicable governmental authorities at the sole expense of Assignee.

1




 

2.

Trademark Rights.  Solely to the extent necessary to perfect the assignment to
Assignee of the Trademarks, Assignor shall provide to Assignee and its
Affiliates and their respective successors, assigns or other legal
representatives, cooperation and assistance at assignee’s reasonable request and
expense (including, without limitation, the execution and delivery of any and
all affidavits, declarations, oaths, samples, exhibits, specimens and other
documentation as may be reasonably required):  (1) in the prosecution of any
application existing as of the Effective Date for registration of the Trademark
Rights, or the renewal or continued maintenance of any registration existing as
of the Effective Date of the Trademark Rights (provided that Assignor makes no
representation or warranty that any unregistered Trademarks are capable of being
registered, or that any registration of trademarks can be renewed or
maintained); and (2) in the prosecution or defense of any interference,
opposition, cancellation, infringement or other proceedings that may arise in
connection with any of the Trademark Rights existing as of the Effective Date,
including, without limitation, testifying as to any facts relating to the
Trademark Rights assigned herein and this Agreement.

 

 

 

 

3.

Representations and Warranties of Assignor.  Assignor represents and warrants
that it owns the Trademarks exclusively, free and clear of all Encumbrances and
licenses, and that to its knowledge the Trademarks do not violate and have not
at any time violated the rights of any third Person as currently or previously
used in the Business.  No claims have been asserted or threatened in writing by
any third Person against Assignor or its Affiliates concerning the validity,
ownership, enforceability, registerability, scope or use of the Trademarks. 
Assignor represents and warrants that the Trademarks constitute all trademarks,
designations and filings owned by Assignor or its Affiliates throughout the
world immediately prior to the Effective Date that are similar to the Trademarks
and used or held for use in the Business, or that are otherwise confusingly
similar to the Trademarks.

 

 

 

 

4.

Representations and Warranties of each of Assignor and Assignee.  Assignor and
Assignee each represents and warrants to the other that (1) it has all requisite
corporate or similar power and authority, and has taken all corporate action
necessary, in order to execute, deliver and perform its obligations under this
Agreement and (2) this Agreement is a valid and binding agreement, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

 

 

 

 

5.

Termination of Trademark License Agreement.  Assignor and Assignee acknowledge
that, pursuant to and in accordance with the terms of the Purchase Agreement, as
of the Effective Date, the Trademark License Agreement shall be terminated. 
Assignor and Assignee agree that, upon execution of this Agreement and
notwithstanding the provisions of Article 6 of the Trademark Agreement, Assignee
shall have no obligation to pay to Assignor royalties owing under Article 6 of
the Trademark License Agreement with respect to any period after December 31,
2004; provided that Assignee shall pay Assignor on the date hereof, to the
extent not paid prior to the date hereof, the amount of all such royalties
accrued up to December 31, 2004.

 

 

 

 

6.

Future Assurances.  Each party agrees to cooperate fully with the other party
and to execute such further instruments, documents and agreements and to give
such further written assurances as may be reasonably requested by any other
party to evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intents and purposes of this Agreement.

 

 

 

 

7.

Governing Law.  This Agreement shall be construed and interpreted in accordance
with and governed by the laws of the State of New York, without giving effect to
principles of conflicts of laws.

2




 

8.

Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

 

 

 

 

9.

Modifications.  This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by the parties hereto.

 

 

 

 

10.

Binding Effect.  This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

3




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
Assignor and Assignee as of the date first above written.

[Notary Seal for Assignor]

SUN CHEMICAL CORPORATION

 

 

 

 

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

KODAK POLYCHROME GRAPHICS LLC

 

 

 

 

 

By

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

4




CERTIFICATE OF ACKNOWLEDGMENT

STATE OF ____________

                                                            ss.:

COUNTY OF __________

                    On this ____ day of _______________ 20__, before me
personally came [name], to me known to be the person who executed the foregoing
instrument, and who, being duly sworn by me, did depose and say that he is the
[office held] of Sun Chemical Corporation, a Delaware corporation, and that he
executed the foregoing instrument in the firm name of Sun Chemical Corporation,
and that he had authority to sign the same, and he acknowledged to me that he
executed the same as the act and deed of said firm for the uses and purposes
therein mentioned.

 

 

________________________________________________

 

 

Notary Public - State of ____________________________

 

 

 

 

 

Printed Name____________________________________

 

 

 

My Commission Expires:

 

 

 

 

 

______________________________________________

 

 

5




Annex A:  Trademarks

All of Sun’s worldwide right, title and interest in and to the following
trademarks:

 

ADDISET

 

AQUALITH

 

CLEARPROOF

 

CROMAX

 

DLC

 

DLD

 

EASYPRINT

 

FOTOMER

 

FOTOPOS

 

IJP

 

MASTERPRINT

 

MILLENNIUM

 

PC & DESIGN

 

POLYCARE

 

POLYCHROME

 

POLYCHROME EASIRUN

 

POLYCHROME PC

 

POLYCHROME PC & DES

 

POLYCHROME SUPERUN

 

POLYCHROME WEBRUNNER

 

POLYCHROME WINNER

 

POLYPROOF

 

POLYTINT

 

POSAL

 

POSIMATTE

 

QUANTUM

 

SUPERPOS

 

VANTAGE

 

VECTOR

 

VISTAR & DESIGN

 

VITESSE

 

WEBRUNNER

including without limitation the following applications for registration and
registrations of such trademarks, service marks, trade names and trade dress:

6




Marks owned by Rhone-Polunc

Matter

 

Status

 

Application No

 

Filing Date

 

TM NO

 

Issue Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

CROMAX-BX

 

REGISTERED

 

0000000000

 

4/18/1986

 

505166

 

9/12/1986

CROMAX-CA

 

REGISTERED

 

 

 

 

 

TMA340857

 

5/27/1988

CROMAX-CH

 

REGISTERED

 

0000000000

 

4/18/1986

 

505166

 

9/12/1986

CROMAX-DE

 

REGISTERED

 

0000000000

 

4/18/1986

 

505166

 

9/12/1986

CROMAX-FI

 

REGISTERED

 

2932/86

 

7/21/1986

 

118289

 

4/21/1992

CROMAX-FR

 

REGISTERED

 

0000000000

 

4/18/1986

 

505166

 

9/12/1986

CROMAX-GB

 

REGISTERED

 

1,272,465

 

4/18/1986

 

1272465

 

4/18/1983

CROMAX-IT

 

REGISTERED

 

0000000000

 

4/18/1986

 

505166

 

9/12/1986

CROMAX-NZ

 

REGISTERED

 

166,746

 

7/18/1986

 

166746

 

7/18/1986

CROMAX-US

 

REGISTERED

 

610,843

 

7/22/1986

 

1443739

 

6/23/1987

Marks owned by Polychrome GmbH

Matter

 

Status

 

Application No

 

Filing Date

 

TM NO

 

Issue Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

POLYCHROME PC-AT

 

REGISTERED

 

 

 

7/16/1981

 

461768

 

 

POLYCHROME PC-BX

 

REGISTERED

 

 

 

7/16/1981

 

461768

 

 

POLYCHROME PC-CH

 

REGISTERED

 

 

 

7/16/1981

 

461768

 

 

POLYCHROME PC-ES

 

REGISTERED

 

 

 

7/16/1981

 

461768

 

 

POLYCHROME PC-IT

 

REGISTERED

 

 

 

7/16/1981

 

461768

 

 

POLYCHROME PC-LI

 

REGISTERED

 

 

 

7/16/1981

 

461768

 

 

POLYCHROME PC-WO

 

REGISTERED

 

 

 

7/16/1981

 

461768

 

 

POLYCHROME-DE

 

REGISTERED

 

P25404/1WZ

 

6/27/1978

 

1050009

 

6/22/1983

POLYCHROME-DK

 

REGISTERED

 

5494/80

 

12/10/1980

 

882-1982

 

2/19/1982

POLYCHROME-FI

 

REGISTERED

 

6619/80

 

12/9/1980

 

97107

 

12/5/1986

POLYCHROME-NO

 

REGISTERED

 

803,479

 

12/5/1980

 

116,052

 

3/29/1984

7




Marks owned by Polychrome Corporation - NJ

Matter

 

Status

 

Application No

 

Filing Date

 

TM NO

 

Issue Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

VISTAR & DESIGN-HK

 

REGISTERED

 

2358/88

 

4/28/1988

 

501/90

 

2/28/1990

VISTAR & DESIGN-MX

 

REGISTERED

 

42,157

 

5/19/1988

 

360659

 

4/10/1989

8




Marks owned by Sun Chemical Corporation

Matter

 

Status

 

Application No

 

Filing Date

 

TM NO

 

Issue Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

ADDISET-FR

 

RENEWED

 

660186

 

 

 

1234756

 

 

CLEARPROOF-US

 

REGISTERED

 

75/157,639

 

8/29/1996

 

2144111

 

3/17/1998

EASYPRINT-US

 

PENDING

 

75/762,584

 

7/28/1999

 

 

 

 

IJP-US

 

ISSUED

 

75/281,172

 

4/25/1997

 

2290779

 

11/9/1999

MASTERPRINT-CTM

 

FILED

 

 

 

 

 

 

 

 

MASTERPRINT-US

 

ISSUED

 

75488725

 

5/20/1998

 

2264758

 

7/27/1999

MILLENNIUM-US

 

REGISTERED

 

74/304,704

 

8/17/1992

 

1762269

 

4/6/1993

POLYCARE-US

 

ISSUED

 

75/308,625

 

6/13/1997

 

2245407

 

5/18/1999

POLYCHROME-CN

 

PENDING

 

960129294

 

11/22/1996

 

 

 

 

POLYCHROME-CN

 

PENDING

 

960129299

 

11/22/1996

 

 

 

 

POLYCHROME-CN

 

PENDING

 

960129298

 

11/22/1996

 

 

 

 

POLYCHROME-GB

 

RENEWED

 

1483809

 

11/27/1991

 

1483809

 

7/24/1991

POLYCHROME-IN

 

FILED

 

827762

 

12/17/1998

 

 

 

 

POLYCHROME-IN7

 

FILED

 

827763

 

12/17/1998

 

 

 

 

POLYCHROME-US

 

REGISTERED

 

74/188,007

 

7/24/1991

 

1867887

 

12/20/1994

POLYCHROME-US

 

REGISTERED

 

116,069

 

3/20/1961

 

722906

 

10/17/1961

QUANTUM-US

 

REGISTERED

 

75/281,173

 

4/25/1997

 

2210287

 

12/15/1998

VANTAGE-FR

 

REGISTERED

 

92 414587

 

4/10/1992

 

924414587

 

4/10/1992

VECTOR-DE

 

REGISTERED

 

S54210/1WZ

 

4/9/1992

 

2029714

 

2/5/1993

VECTOR-FR

 

REGISTERED

 

92 414588

 

4/10/1992

 

92414588

 

4/10/1992

VISTAR & DESIGN-AT

 

REGISTERED

 

AM2216/88

 

5/16/1988

 

122247

 

11/4/1988

VISTAR & DESIGN-IT

 

RENEWED

 

20299/88

 

5/3/1988

 

849997

 

5/28/1990

VITESSE-US

 

REGISTERED

 

74/534,233

 

5/27/1994

 

1906990

 

7/25/1995

9




Marks owned by Polychrome Japan

Matter

 

Status

 

Application No

 

Filing Date

 

TM NO

 

Issue Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

POLYCHROME-JP

 

REGISTERED

 

10-36353

 

5/1/1998

 

4339399

 

11/26/1999

10




Marks owned by Polychrome Corporation - Yonkers, NY

Matter

 

Status

 

Application No

 

Filing Date

 

TM NO

 

Issue Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

ADDISET-US

 

REGISTERED

 

660,186

 

4/1/1983

 

1234756

 

4/1/1983

AQUALITH-GB

 

REGISTERED

 

1,162,476

 

10/6/1981

 

1162476

 

10/6/1981

AQUALITH-IE

 

REGISTERED

 

123077

 

10/6/1981

 

123077

 

10/6/1981

DLC-US

 

REGISTERED

 

513,710

 

12/14/1984

 

1357467

 

9/3/1985

DLD-US

 

REGISTERED

 

513,709

 

12/14/1984

 

1357466

 

9/3/1985

FOTOMER-GB

 

REGISTERED

 

1162477

 

10/6/1981

 

1162477

 

10/6/1981

FOTOMER-IE

 

REGISTERED

 

123076

 

10/6/1981

 

123076

 

10/6/1981

FOTOPOS-GB

 

REGISTERED

 

1,162,478

 

10/6/1981

 

B1162478

 

10/6/1981

FOTOPOS-IE

 

REGISTERED

 

123079

 

10/6/1981

 

123079

 

10/6/1981

PC & DESIGN-CA

 

REGISTERED

 

247,234

 

 

 

114314

 

6/5/1959

PC & DESIGN-CA

 

REGISTERED

 

247,235

 

6/5/1959

 

114316

 

6/5/1959

PC & DESIGN-SK

 

REGISTERED

 

17587

 

8/5/1988

 

187388

 

1/19/1990

PC & DESIGN-SK

 

REGISTERED

 

14675/87

 

7/27/1987

 

162380

 

11/15/1988

PC & DESIGN-SK

 

REGISTERED

 

17588/88

 

8/5/1988

 

180657

 

10/5/1989

POLYCHROME EASIRUN-GB

 

REGISTERED

 

1,313,457A

 

6/16/1987

 

1313457

 

6/16/1987

POLYCHROME PC & DES.-AU

 

REGISTERED

 

 

 

 

 

B212259

 

8/2/1967

POLYCHROME SUPERUN-GB

 

REGISTERED

 

1,162,479

 

10/6/1981

 

1162479

 

10/6/1981

POLYCHROME SUPERUN-IE

 

REGISTERED

 

123080

 

10/6/1981

 

123,080

 

10/6/1981

POLYCHROME WEBRUNNER-GB

 

REGISTERED

 

1,162,480

 

10/6/1981

 

1162480

 

10/6/1981

POLYCHROME WINNER-GB

 

REGISTERED

 

1,162,481

 

10/6/1981

 

1162481

 

10/6/1981

POLYCHROME WINNER-IE

 

REGISTERED

 

2799/81

 

10/6/1981

 

B123081

 

10/6/1981

POLYCHROME-AT

 

REGISTERED

 

1 050 009

 

6/27/1978

 

584510

 

11/21/1991

POLYCHROME-BX

 

REGISTERED

 

1 050 009

 

6/27/1978

 

584510

 

11/21/1991

POLYCHROME-BX

 

REGISTERED

 

575

 

1/4/1971

 

575

 

3/12/1982

POLYCHROME-CA

 

REGISTERED

 

388,431

 

8/5/1975

 

226054

 

2/17/1978

11




Matter

 

Status

 

Application No

 

Filing Date

 

TM NO

 

Issue Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

POLYCHROME-CA

 

REGISTERED

 

388,431

 

8/5/1975

 

226,054

 

2/17/1978

POLYCHROME-CH

 

REGISTERED

 

1 050 009

 

6/27/1978

 

584510

 

11/21/1991

POLYCHROME-CH

 

REGISTERED

 

1 050 009

 

6/27/1978

 

584,510

 

11/21/1991

POLYCHROME-ES

 

REGISTERED

 

1 050 009

 

6/27/1978

 

584510

 

11/21/1991

POLYCHROME-FR

 

REGISTERED

 

 

 

7/16/1981

 

461768

 

 

POLYCHROME-FR

 

REGISTERED

 

1 050 009

 

6/27/1978

 

584510

 

11/21/1991

POLYCHROME-GB

 

REGISTERED

 

1,145,209

 

 

 

1145209

 

12/8/1980

POLYCHROME-GB

 

REGISTERED

 

1,145,210

 

8/12/1980

 

1145210

 

12/8/1980

POLYCHROME-IE

 

REGISTERED

 

2638/81

 

9/18/1981

 

115777

 

9/18/1981

POLYCHROME-IE

 

REGISTERED

 

2639/81

 

9/18/1981

 

115,778

 

9/18/1981

POLYCHROME-IE

 

REGISTERED

 

2640/81

 

9/18/1981

 

115779

 

9/18/1981

POLYCHROME-LI

 

REGISTERED

 

1 050 009

 

6/27/1978

 

584510

 

11/21/1991

POLYCHROME-RU

 

PENDING

 

95712454

 

11/2/1995

 

 

 

 

POLYCHROME-ZA

 

REGISTERED

 

95/09733

 

8/1/1995

 

95/09733

 

8/8/1995

POLYPROOF-US

 

REGISTERED

 

74219589

 

11/7/1991

 

1717314

 

9/22/1992

POLYTINT-US

 

REGISTERED

 

181,405

 

11/18/1963

 

794,553

 

8/17/1965

POSAL-GB

 

PENDING

 

1,162,480

 

10/6/1981

 

 

 

 

POSIMATTE-US

 

REGISTERED

 

73/415,003

 

2/25/1983

 

1281981

 

6/19/1984

SUPERPOS-GB

 

REGISTERED

 

B1,199,525

 

7/12/1983

 

B1199525

 

7/12/1983

VANTAGE-DE

 

PENDING

 

S54211/1WZ

 

4/9/1992

 

 

 

 

VISTAR & DESIGN-AR

 

REGISTERED

 

1,645,423

 

11/19/1987

 

1331681

 

2/13/1989

VISTAR & DESIGN-AR

 

REGISTERED

 

1,645,422

 

5/2/1988

 

1,396,606

 

5/29/1992

VISTAR & DESIGN-AU

 

REGISTERED

 

486,036

 

4/28/1988

 

486036

 

4/28/1988

VISTAR & DESIGN-AU

 

REGISTERED

 

486035

 

4/28/1988

 

486,035

 

4/28/1988

VISTAR & DESIGN-BR

 

PENDING

 

814259650

 

5/9/1988

 

 

 

 

VISTAR & DESIGN-BR

 

RENEWED

 

814259634

 

5/9/1988

 

814259634

 

10/16/1990

VISTAR & DESIGN-BX

 

REGISTERED

 

714,548

 

4/22/1988

 

447615

 

4/22/1988

VISTAR & DESIGN-CA

 

REGISTERED

 

607,231

 

5/18/1988

 

362785

 

11/10/1989

VISTAR & DESIGN-CH

 

REGISTERED

 

2685

 

4/20/1988

 

362059

 

4/20/1988

12




Matter

 

Status

 

Application No

 

Filing Date

 

TM NO

 

Issue Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

VISTAR & DESIGN-CN

 

REGISTERED

 

 

 

 

 

350,379

 

5/30/1989

VISTAR & DESIGN-CN

 

REGISTERED

 

8829560

 

8/30/1988

 

360368

 

9/10/1989

VISTAR & DESIGN-CR

 

REGISTERED

 

 

 

8/18/1988

 

70,404

 

8/9/1989

VISTAR & DESIGN-CR

 

REGISTERED

 

71,184

 

12/9/1988

 

71,184

 

12/18/1989

VISTAR & DESIGN-DE

 

REGISTERED

 

P36476/1WZ

 

4/22/1988

 

1151286

 

12/13/1989

VISTAR & DESIGN-DK

 

REGISTERED

 

88.2796

 

4/22/1988

 

887/91

 

2/8/1991

VISTAR & DESIGN-ES

 

PENDING

 

1,255,086

 

5/26/1988

 

 

 

 

VISTAR & DESIGN-FI

 

REGISTERED

 

881,722

 

4/25/1988

 

107674

 

5/21/1990

VISTAR & DESIGN-FI

 

REGISTERED

 

881,723

 

4/25/1988

 

107675

 

5/21/1990

VISTAR & DESIGN-FR

 

REGISTERED

 

924,355

 

5/3/1988

 

1463290

 

5/3/1988

VISTAR & DESIGN-GB

 

REGISTERED

 

1,342,471

 

11/19/1987

 

1342471

 

11/19/1987

VISTAR & DESIGN-GB

 

REGISTERED

 

1,342,470

 

11/27/1987

 

1342470

 

11/27/1987

VISTAR & DESIGN-GR

 

REGISTERED

 

89.138

 

5/18/1988

 

89.138

 

10/17/1991

VISTAR & DESIGN-GR

 

REGISTERED

 

89.138

 

5/18/1988

 

89138

 

10/17/1991

VISTAR & DESIGN-GU

 

REGISTERED

 

5203/88

 

9/26/1988

 

59078/446/129

 

9/7/1989

VISTAR & DESIGN-GU

 

REGISTERED

 

5204/88

 

9/26/1988

 

59079/447/129

 

9/8/1989

VISTAR & DESIGN-HK

 

REGISTERED

 

2359/88

 

4/28/1988

 

502/90

 

2/28/1990

VISTAR & DESIGN-ID

 

REGISTERED

 

247,932

 

5/10/1988

 

432272

 

3/23/1989

VISTAR & DESIGN-ID

 

REGISTERED

 

247,931

 

5/10/1988

 

432271

 

3/23/1989

VISTAR & DESIGN-IE

 

REGISTERED

 

1749/88

 

5/4/1988

 

129,251

 

11/27/1987

VISTAR & DESIGN-IE

 

REGISTERED

 

1750/88

 

5/4/1988

 

129252

 

11/19/1987

VISTAR & DESIGN-JP

 

REGISTERED

 

63-56945

 

5/19/1988

 

2717661

 

11/29/1996

VISTAR & DESIGN-KR

 

PENDING

 

89-11505

 

5/11/1989

 

 

 

 

VISTAR & DESIGN-MX

 

REGISTERED

 

42,158

 

5/19/1988

 

354632

 

10/31/1988

VISTAR & DESIGN-NO

 

REGISTERED

 

88.1724

 

4/20/1988

 

137201

 

6/22/1989

VISTAR & DESIGN-NZ

 

REGISTERED

 

183,616

 

11/19/1987

 

183,616

 

2/12/1991

VISTAR & DESIGN-NZ

 

REGISTERED

 

183,615

 

11/27/1987

 

183615

 

2/25/1991

13




Matter

 

Status

 

Application No

 

Filing Date

 

TM NO

 

Issue Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

VISTAR & DESIGN-SE

 

REGISTERED

 

88-03569

 

4/22/1988

 

224505

 

6/28/1991

VISTAR & DESIGN-SG

 

REGISTERED

 

2427/88

 

5/19/1988

 

2427/88

 

11/27/1987

VISTAR & DESIGN-SG

 

REGISTERED

 

2426/88

 

5/19/1988

 

2426/88

 

11/19/1987

VISTAR & DESIGN-TH

 

REGISTERED

 

177,707

 

6/22/1988

 

KOR89644

 

2/22/1989

VISTAR & DESIGN-TH

 

REGISTERED

 

177,706

 

6/22/1988

 

KOR89715

 

3/16/1989

VISTAR & DESIGN-TW

 

REGISTERED

 

77019499

 

5/3/1988

 

00425796

 

1/15/1989

VISTAR & DESIGN-TW

 

REGISTERED

 

77017972

 

4/26/1988

 

419634

 

11/1/1988

VISTAR & DESIGN-US

 

REGISTERED

 

696,427

 

11/19/1987

 

1491966

 

6/14/1988

VISTAR & DESIGN-US

 

REGISTERED

 

698,001

 

11/27/1987

 

1516920

 

12/20/1988

VISTAR & DESIGN-VE

 

REGISTERED

 

8144/88

 

1/29/1992

 

147621

 

5/25/1992

VISTAR & DESIGN-VE

 

REGISTERED

 

8143/88

 

1/29/1992

 

147620

 

5/26/1992

VITESSE-US

 

REGISTERED

 

74/534,233

 

5/27/1994

 

1906990

 

7/25/1995

WEBRUNNER-IE

 

REGISTERED

 

2796/81

 

10/6/1981

 

123078

 

10/6/1981

14




EXHIBIT B-1

KPG NOTE TERM SHEET

1.

Payor:  Kodak.

 

 

 

 

2.

Payee:  SCC.

 

 

 

 

3.

Payor shall pay to Payee the following amounts (net of any required withholding
taxes) on the following dates, except to the extent such payments are
accelerated pursuant to Section 2.7:

 

 

 

 

 

 

(a)

on September 1, 2006, cash in the amount of US$40,000,000;

 

 

(b)

on September 1, 2008, cash in the amount of US$10,000,000;

 

 

(c)

on September 1, 2009, cash in the amount of US$10,000,000;

 

 

(d)

on September 1, 2010, cash in the amount of US$10,000,000;

 

 

(e)

on September 1, 2011, cash in the amount of US$10,000,000;

 

 

(f)

on September 1, 2012, cash in the amount of US$10,000,000; and

 

 

(g)

on September 1, 2013, cash in the amount of US$10,000,000.

 

 

 

 

4.

Notes will be assignable in whole by Payee and its permitted assigns, in each
event subject to the prior written consent of Payor, not to be unreasonably
withheld.  Payee will notify Payor prior to any assignment of the identity of
any proposed assignee and the proposed price.  The notes will provide that any
assignment will be made in accordance with and subject to evidence of compliance
with applicable securities law and may require the note to be surrendered to
Payor in exchange for reissuance of a like note.




EXHIBIT B-2

KODAK FORCO NOTE TERM SHEET

1.

Payor:     Kodak ForCo.

 

 

2.

Payee:     Irish Newco.

 

 

3.

Payor shall pay to Payee the following amounts (net of any required withholding
taxes) on the following dates, except to the extent such payments are
accelerated pursuant to Section 2.7:

 

 

 

 

(a)

on September 1, 2006, cash in the amount of US$160,000,000;

 

 

(b)

on September 1, 2008, cash in the amount of US$40,000,000;

 

 

(c)

on September 1, 2009, cash in the amount of US$40,000,000;

 

 

(d)

on September 1, 2010, cash in the amount of US$40,000,000;

 

 

(e)

on September 1, 2011, cash in the amount of US$40,000,000;

 

 

(f)

on September 1, 2012, cash in the amount of US$40,000,000; and

 

 

(g)

on September 1, 2013, cash in the amount of US$40,000,000.

 

 

 

 

4.

Customary provisions that the note will be a debt obligation in “registered
form” for U.S. federal income tax purposes.

 

 

5.

Notes will be assignable in whole by Payee and its permitted assigns, in each
event subject to the prior written consent of Payor, not to be unreasonably
withheld.  Payee will notify Payor prior to any assignment of the identity of
any proposed assignee and the proposed price.  The notes will provide that any
assignment will be made in accordance with and subject to evidence of compliance
with applicable securities law and may require the note to be surrendered to
Payor in exchange for reissuance of a like note.




EXHIBIT C

ASSUMPTION AGREEMENT

This ASSUMPTION AGREEMENT, dated as of ____________, 2005 (this “Assumption
Agreement”), is made by and between Kodak Polychrome Graphics Company Ltd., a
company incorporated under the laws of Barbados (“Barbados Co.”), Sun Chemical
Group B.V., a Netherlands limited liability company (“SCGBV”), and
_______________, a société anonyme organized under the laws of France and [a
wholly owned, indirect subsidiary of SCGBV] (“Sun SA”).  Each capitalized term
used herein and not otherwise defined shall have the respective meaning assigned
to such term in the Redemption Agreement, dated as of January 11, 2005 (the
“Agreement”), among Sun Chemical Corporation, a Delaware corporation, SCGBV,
Eastman Kodak Company, a New Jersey corporation, and Kodak Graphics Holdings
Inc., a Delaware corporation.

WHEREAS, the Agreement provides, among other things, that Sun Parties will
deliver, or cause to be delivered, the Avranches Assumption Agreement pursuant
to Section 2.6(e) of the Agreement.

NOW, THEREFORE, in consideration of the transactions contemplated by the
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

1.

On the terms and subject to the conditions set forth in this Assumption
Agreement and the Agreement, Sun SA, on the date hereof, does hereby assume from
Barbados Co. and its Affiliates all Liabilities related to, arising out of or
resulting from the ownership and operation at any time of the Avranches
Facility.

 

 

2.

Each party hereto shall execute, deliver, file and record, or cause to be
executed, delivered, filed and recorded, such further agreements, instruments
and other documents, and take, or cause to be taken, such further actions, as
the other parties hereto may reasonably request as being necessary or advisable
to effect or evidence the transactions contemplated by this Assumption
Agreement.

 

 

3.

This Assumption Agreement is being delivered pursuant to and in satisfaction of
Section 2.6(e) of the Agreement.

 

 

4.

This Assumption Agreement and the Agreement constitute the entire understanding
and agreement among the parties with regard to all matters herein, and there are
no other agreements, conditions or representations, oral or written, express or
implied, with regard thereto.  This Assumption Agreement may be amended only by
an instrument in writing signed by a duly authorized representative of each
party.

 

 

5.

THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

 

6.

The acknowledgements, covenants, agreements and obligations hereunder of each of
the parties hereto shall survive until satisfied in full.




7.

This Assumption Agreement may be executed by facsimile in one or more
counterparts, which shall, collectively and separately, constitute one
agreement.

 

 

8.

This Assumption Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

 

 

9.

If any provision of this Assumption Agreement shall be held invalid, illegal or
unenforceable, the validity, legality or enforceability of the other provisions
of this Assumption Agreement shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

[Remainder of page intentionally left blank]

2




                    IN WITNESS WHEREOF, the parties have caused this Assumption
Agreement to be duly executed on the date first above written.

 

KODAK POLYCHROME GRAPHICS COMPANY LTD.

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SUN CHEMICAL GROUP B.V.

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[____________________________________]

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

3




SECTION 1445(b)(2) TAX CERTIFICATE

          Section 1445 of the Internal Revenue Code of 1986, as amended, (the
“Code”) provides that a transferee of a U.S. real property interest must
withhold tax if the transferor is a foreign person.  For U.S. tax purposes
(including Section 1445), the owner of a disregarded entity (which has legal
title to a U.S. real property interest under local law) will be the transferor
of the property and not the disregarded entity.  To inform Eastman Kodak
Company, a New Jersey corporation (“Kodak”), that withholding of tax is not
required upon the undersigned’s disposition of a U.S. real property interest
pursuant to the Redemption Agreement, dated as of January 11, 2005, by and among
Kodak, Sun Chemical Corporation, a Delaware corporation (“SCC”), Sun Chemical
Group B.V., a Netherlands limited liability company, and Kodak Graphics
Holdings, Inc., a Delaware corporation, and solely with regard to Section 2.5(d)
of the Redemption Agreement, [Officer of SCC], as [TITLE] Officer of SCC, hereby
certifies the following:

1. SCC is not a nonresident alien, foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Code and the
Treasury Regulations thereunder) for purposes of U.S. income taxation;

2. SCC is not a disregarded entity as defined in Treasury Regulations Section
1.1445-2(b)(2)(iii);

3. The U.S. taxpayer identification number of SCC is 22-2761297; and

4. The address of SCC is 222 Bridge Plaza South; Fort Lee, NJ 07024.

SCC understands that this disclosure may be disclosed to the Internal Revenue
Service by Kodak and that any false statement the undersigned has made here
could be punished by fine, imprisonment or both.

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct and complete as
of the date hereof, and I further declare that I have the authority to sign this
document on behalf of SCC.

 

SUN CHEMICAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

[Name]

 

 

 

[Title]

 

Dated: [________], 2005

 

 

 

4




Schedule 3.7(a)

Intercompany Agreements

The following agreements, to the extent they are in effect on the date hereof
and subject to any amendments or modifications entered into subsequent to the
date of such agreements and prior to the date hereof:

1.

Customer Agreement, dated November 3, 2001, between KPG LLC and Sun Graphics.

 

 

2.

Distributor Agreement, to be entered into between Kohl & Madden Printing Ink
Corporation (an Affiliate of SCC), KPG LLC and Barbados Co., which shall be
subject to execution by all parties.

 

 

3.

Formation Agreement, dated April 1, 1999, between Kodak, DIC, Sun, Barbados Co.,
KPG-J, Kodak Japan Ltd., and Kodak Polychrome Graphics (Madeira) Serviços Lda.

 

 

4.

Distributorship Agreement, dated as of April 1, 1999, between DIC and KPG-J, as
amended by Memorandum of Understanding among DIC and KPG-J and its subsidiaries
and Kodak Polychrome Graphics Company Ltd. and its subsidiaries, dated as of
March 22, 2004.

 

 

5.

Land and Building Lease Agreement, dated April 1, 1999, between DIC and  KPG-J.

 

 

6.

Memorandum of Temporary Transfer, dated April 1, 1999, between DIC and KPG-J,
regarding DIC employees.

 

 

7.

Services Agreement, dated as of April 1, 1999, by and between KPG-J and DIC.

 

 

8.

Contribution and Asset Purchase Agreement, dated as of November 24, 1997, among
Kodak, Sun and KPG LLC and any agreements entered into in connection therewith
between any Sun Party or its Affiliates, and any of KPG LLC, Barbados Co. or any
Affiliate.

 

 

9.

Non-Exclusive Distribution Agreement, dated August 2, 1999, between Kodak
Polychrome Graphics Cono Sur S.A. and Sun Chemical  (Chile) S.A.

 

 

10.

Letter Agreement, dated February 22, 2000, between Kodak Polychrome Graphics
México S. de R.L. de C.V. and Sun Chemical S.A. de C.V.

 

 

11.

Distribution Agreement, dated as of February 1, 2000, between Kodak Polychrome
Graphics México S. de R.L. de C.V. and Sun Chemical S.A. de C.V.

 

 

12.

Agency Agreement, dated April 1, 1999, between DIC and KPG-J.

5




13.

Memorandum, dated June 6, 2003, between DIC and KPG-J, regarding the Agency
Agreement set forth in paragraph 12 above.

 

 

14.

Confidentiality Agreement, dated March 28, 2000, among DIC, KPG-J and Dainippon
Screen Manufacturing Co. Ltd.

 

 

15.

Memorandum for Confidentiality, dated June 1, 2003, among DIC, KPG-J and Fujitsu
Corporation.

 

 

16.

Memorandum, dated December 26, 2002, between DIC and KPG-J, regarding the
assignment of a patent.

 

 

17.

Confirmation, dated October 31, 2001, among DIC, KPG-J and Apex Funding
Corporation, regarding Distributorship Agreement set forth in paragraph 4 above.

 

 

18.

Toll Manufacturing Agreement, dated June 1, 1990, between DIC and Polychrome
Japan Corp., Ltd.

 

 

19.

Confirmation, dated April 1, 1998, between DIC and KPG-J, regarding purchase of
chemicals/raw materials.

 

 

20.

Commission of authority for evaluation test, dated April 1, 1999, between DIC
and KPG-J.

6




Schedule 3.7(b)

Properties, Assets, Rights and Employees Used in the Business

1.

DIC employees referenced in the Memorandum of Temporary Transfer, dated April 1,
1999, between DIC and KPG-J.

 

 

2.

Land, buildings and other assets subject to the Land and Building Lease
Agreement, dated April 1, 1999, between DIC and  KPG-J.

 

 

3.

Land, buildings and other assets subject to the Watford Lease.

7




Schedule 5.11(a)

Continuing Intercompany Agreements

The following agreements, to the extent they are in effect on the date hereof
and subject to any amendments or modifications entered into subsequent to the
date of such agreements and prior to the date hereof:

 

1.

Distributorship Agreement between Dic And Kpg-J, dated as of April 1, 1999, as
amended by Memorandum of Understanding among Dic and Kpg-J and its subsidiaries
and Kodak Polychrome Graphics Company Ltd. and its subsidiaries, dated as of
March 22, 2004.

 

 

 

 

2.

Services Agreement, dated as of April 1, 1999, by and between KPG-J and DIC.

 

 

 

 

3.

Land and Building Lease Agreement between DIC and KPG-J, dated as of April 1,
1999.

 

 

 

 

4.

Memorandum of Temporary Transfer between DIC and its subsidiary companies and
KPG-J, dated as of April 1, 1999.

 

 

 

 

5.

All existing indemnification provisions of Sun under Article XIII of the
Contribution and Asset Purchase Agreement among Kodak, Sun and KPG LLC, dated as
of November 24, 1997, as amended (the “Contribution Agreement”), including all
terms defined in the Contribution Agreement and used in Article XIII of the
Contribution Agreement, will continue in full force and effect and Sun’s
obligations under such provisions will continue notwithstanding the termination
of the Contribution Agreement; provided that Sections 13.2(i), 13.2(iii) (but
only to the extent that it does not conflict with the indemnification provisions
of the Contribution Agreement that otherwise survive pursuant to this Schedule
5.11(a)), 13.2(iv) and 13.2(v) (but only with respect to the properties located
at Columbus, Osterode and Sofia referred to in the Contribution Agreement) shall
be terminated and of no further force and effect.

 

 

 

 

6.

All indemnification provisions of Sun for tax liabilities contained in Section
8.9 and Article X of the Contribution Agreement will continue in full force and
effect and Sun’s obligations under such provisions of the Contribution Agreement
will continue notwithstanding the termination of the Contribution Agreement.

 

 

 

 

7.

All existing indemnification provisions of Kodak under Article XIII of the
Contribution Agreement, including all terms defined in the Contribution
Agreement and used in Article XIII of the Contribution Agreement, will continue
in full force and effect and Kodak’s obligations under such provisions will
continue notwithstanding the termination of the Contribution Agreement; provided
that Sections 13.3(i), 13.3(iii) (but only to the extent that it does not
conflict with the indemnification provisions of the Contribution Agreement that
otherwise survive pursuant to this Schedule 5.11(a)), 13.3(iv) and 13.3(v) shall
be terminated and of no further force and effect.

 

 

 

 

8.

All indemnification provisions of Kodak for tax liabilities contained in Section
7.9 and Article X of the Contribution Agreement will continue in full force and
effect and Kodak’s obligations under such provisions of the Contribution
Agreement will continue notwithstanding the termination of the Contribution
Agreement.

8




 

9.

Formation Agreement dated April 1, 1999 between Kodak, DIC, Sun, Barbados Co.,
Kodak Polychrome Graphics Japan Ltd., Kodak Japan Ltd, and Kodak Polychrome
Graphics (Madeira) Serviços Lda.

 

 

 

 

10.

Customer Agreement dated November 3, 2001 between KPG LLC and Sun Graphics.

 

 

 

 

11.

Distributor Agreement, to be entered into between Kohl & Madden Printing Ink
Corporation (an Affiliate of SCC), KPG LLC and Barbados Co., which shall be
subject to execution by all parties.

 

 

 

 

12.

Non-Exclusive Distribution Agreement, dated August 2, 1999, between Kodak
Polychrome Graphics Cono Sur S.A. and Sun Chemical  (Chile) S.A.

 

 

 

 

13.

Letter Agreement, dated February 22, 2000, between Kodak Polychrome Graphics
México S. de R.L. de C.V. and Sun Chemical S.A. de C.V.

 

 

 

 

14.

Distribution Agreement, dated as of February 1, 2000, between Kodak Polychrome
Graphics México S. de R.L. de C.V. and Sun Chemical S.A. de C.V.

 

 

 

 

15.

Agency Agreement, dated April 1, 1999, between DIC and KPG-J.

 

 

 

 

16.

Memorandum, dated June 6, 2003, between DIC and KPG-K, regarding the Agency
Agreement set forth in paragraph 15 above.

 

 

 

 

17.

Confidentiality Agreement, dated March 28, 2000, among DIC, KPG-J and Dainippon
Screen Manufacturing Co. Ltd.

 

 

 

 

18.

Memorandum for Confidentiality, dated June 1, 2003, among DIC, KPG-J and Fujitsu
Corporation.

 

 

 

 

19.

Memorandum, dated December 26, 2002, between DIC and KPG-J, regarding the
assignment of a patent.

 

 

 

 

20.

Confirmation, dated October 31, 2001, among DIC, KPG-J and Apex Funding
Corporation, regarding Distributorship Agreement set forth in paragraph 1 above.

 

 

 

 

21.

Toll Manufacturing Agreement, dated June 1, 1990, between DIC and Polychrome
Japan Corp., Ltd.

 

 

 

 

22.

Confirmation, dated April 1, 1998, between DIC and KPG-J, regarding purchase of
chemicals/raw materials.

 

 

 

 

23.

Commission of authority for evaluation test, dated April 1, 1999, between DIC
and KPG-J.

9




Schedule 5.11(c)

Terms of Amendment to Continuing Intercompany Agreements

1.          Land and Building Lease Agreement (the “Japanese Lease”) between DIC
and Kodak Polychrome Graphics Japan Ltd. (“KPG-J”), dated as of April 1, 1999
(the “Japanese Lease”).  The Japanese Lease will be amended to provide for the
following:

 

•

a term of 15 years from the Closing Date

 

 

 

 

•

the scheduled rent payments will increase by 5% based on the current lease
calculation scheme following the Closing

 

 

 

 

•

the parties will agree to negotiate in good faith a renewal of the lease

 

 

 

 

•

KPG-J will be responsible for the payment of any residual book value remaining
on DIC’s books following the termination or expiration of the lease

 

 

 

 

•

KPG-J will not be responsible for demolition of any building or for the
restoration of the leased property following the termination or expiration of
the lease

2.          Services Agreement, dated as of April 1, 1999, by and between KPG-J
and DIC.  The Services Agreement will be amended to provide for a term equal to
the term of the Japanese Lease and to provide that it may not be terminated by
DIC or its Affiliates prior to the expiration of such term.

10




Schedule 5.18

Term Sheet for Distribution Agreement between
Kodak Parties and Sun Parties regarding Printing Inks

The Distribution Agreement to be entered into between Kodak Parties and Sun
Parties shall provide for the following principal terms:

Kodak Parties shall, and shall cause their Affiliates to, for a term of three
years market, distribute or sell exclusively Sun Parties’ (and their
Affiliates’) Printing Ink for use in the Lithographic Plate Business.  The
Distribution Agreement will not be terminable by any party prior to the end of
its term.  Kodak Parties and their Affiliates shall have no minimum volume
purchase obligations or any obligation to undertake marketing, distribution or
selling activities under the Distribution Agreement.  In connection with the
marketing, distribution and sale exclusively of such Printing Ink for use in the
Lithographic Plate Business, Kodak Parties agree that for the term of the
Distribution Agreement they shall not, and they shall cause each of their
Affiliates not to, directly or indirectly, in any manner whatsoever, including,
either individually or in association with any other Person, or as principal,
licensor, agent, representative, equity holder, distributor, manufacturer,
co-venturer, director or partner, or by agreeing not to assert against a third
party any of its or its Affiliates’ Intellectual Property rights, engage or
participate in the Printing Ink Business; provided that they and their
Affiliates shall be entitled to (i) be a beneficial owner (as defined in Rule
13d-3 under the Exchange Act) of not more than 5% of the total debt and equity
interests, in the aggregate, of a Person engaged in the Printing Ink Business so
long as no directorship or other governance rights are held by it or any of its
Affiliates in conjunction with the ownership of such interest; and (ii) engage
in activities expressly contemplated by the Distribution Agreement.

Defined terms to be used in Distribution Agreement:

“Lithographic Imaging Material” shall mean material (a) that has primarily
physical-chemical properties for attracting or repelling Printing Ink, and that
is suited to be applied on a substrate in an imagewise configuration to form an
intermediate master for Printing, or (b) that is coated on a substrate and has
primarily physical-chemical properties that can be activated to attract or repel
Printing Ink in an imagewise configuration to form an intermediate master for
Printing; provided that such definition shall not include materials that are
used in electrophotographic or direct marking (including, without limitation,
ink jet) processes.

“Lithographic Plate Business” shall mean the business of developing, designing,
commercializing, manufacturing, marketing, distributing and selling Offset
Printing Plates and the film and prepress chemistry, excluding inkjet and toner
chemistries developed primarily for the production of a final image, used in
processing Offset Printing Plates.

“Lithographic Process” shall mean a process for applying ink to selected areas
of an intermediate master which has primarily physical-chemical properties that
attract or repel inks in selected areas to retain the ink in an imagewise
configuration for Printing.

“Offset Printing Plates” shall mean plates or drums or flexible substrates
having Lithographic Imaging Material coated or applied thereon for forming an
intermediate image master for offset Printing.

11




“Printing” shall mean the process of transferring inks in an imagewise
configuration to a receiving surface using the Lithographic Process.

“Printing Ink” shall mean an image-forming material that contains a colorant and
is adapted (a) to be attracted to or repelled by selected areas of an
intermediate master primarily by the physical and/or physical-chemical
properties of that master, and (b) for transfer to a final print-receiving
surface for Printing; provided that such definition shall not include materials
that are used in electrophotographic or direct marking (including, without
limitation, ink jet) processes.

“Printing Ink Business” shall mean the business of developing, designing,
commercializing, manufacturing, marketing, distributing and selling Printing Ink
for use in the Lithographic Plate Business.

12




Schedule 5.22

Term Sheet for Plate Technology License Agreement between
Kodak Parties and Sun Parties regarding Offset Printing Plates

The Plate Technology License Agreement to be entered into between Kodak Parties
and Sun Parties shall provide for the following principal terms:

License:  Kodak will grant to Sun and its Affiliates a perpetual (subject to the
termination provision described below), non-cancelable, royalty-free,
non-exclusive license to use the Intellectual Property owned by Kodak relating
to Offset Printing Plates to manufacture, have manufactured or sell Offset
Printing Plates in Japan, Asia, and Oceania.

Manufacturing Arrangement:  Kodak shall manufacture or cause to be manufactured
at the Gunma, Japan plant, to DIC’s order such Offset Printing Plates as are
then being manufactured at the Gunma, Japan plant at the prices and volumes that
are in effect with respect to DIC immediately prior to the effectiveness of the
license, or on such other terms as may be agreed by the parties based on the
spirit of toll manufacturing.

Condition:  The license will be conditional upon, and will only be effective
following, any failure of Kodak or its Affiliates to make when due any payment
required to be made under the Kodak ForCo Note or the KPG Note for a period of 7
days following written notice of such failure.

Termination:  The license will terminate automatically, and will be of no
further force and effect, immediately upon the earlier of (a) the payment of all
past due amounts owed under the Kodak ForCo Note and the KPG Note, together with
any amounts scheduled for payment under the Kodak ForCo Note and the KPG Note
during the year in which such past due amounts are paid, provided, however,
that, notwithstanding any such prior termination of the license, the license
shall again become effective following such termination upon the failure of
Kodak or its Affiliates to make when due any payment required to be made under
the Kodak ForCo Note or the KPG Note for a period of 7 days following written
notice of such failure, or (b) the payment of all amounts payable under the
Kodak ForCo Note and the KPG Note.

13




SCHEDULE 6.2(E)

CONSENTS

All consents required pursuant to the terms of the following agreements, or the
failure to obtain which would result in a violation, breach, default, right to
accelerate or terminate or the loss or impairment of any material rights
pursuant to the terms of the following agreements, in each case in connection
with the entering into of the Agreement and the consummation of the transactions
contemplated thereby:

1.

Distribution Agreement between Presstek, Inc. And Kodak Polychrome Graphics LLC,
dated as of March 10, 2003.

 

 

2.

Intellectual Property Agreement among RealTimeImage Ltd., RealTimeImage, Inc.,
KPG Hungary, Ltd. And Kodak Polychrome Graphics LLC, dated as of May 13, 2004.

 

 

3.

Second Amended and Restated Credit Agreement, dated as of August 4, 2000, as
initially amended and restated as of October 12, 2001, and as amended and
restated as of December 31, 2002, among KPG LLC, and KPG Finance (Barbados) SRL,
as Borrowers, Kodak, and Sun, as Guarantors, the lenders party thereto, Mizuho
Corporate Bank, Ltd. (formerly known as the Fuji Bank, Limited), as Agent, and
The Bank of Tokyo, Mitsubishi Ltd., acting through its New York Branch, as
syndication Bank Credit Facility (the “Bank Credit Facility”), in connection
with the release of guarantees entered into by Sun with respect to the debt of
KPG LLC and Barbados Co. Pursuant to the Bank Credit Facility.

14




Schedule 6.2(g) - Form of Opinion from Sun Parties’ Counsel

[SC USA LETTERHEAD]

 

[Date]

Eastman Kodak Company
343 State Street
Rochester, New York 14650
As representative of Kodak Parties (as defined below)

Ladies and Gentlemen:

          I am [title] of Sun Chemical Corporation, a Delaware corporation (“SC
USA”).  In this capacity, I have had an opportunity to make a reasonable
examination of such corporate records, certificates and other documents, and
such questions of law, as I have considered necessary or appropriate for
purposes of rendering this opinion.  This opinion is being rendered pursuant to
Section 6.2(g) of the Redemption Agreement (the “Agreement”), dated as of
[January 11], 2004, by and among SC USA, Sun Chemical Group B.V. (“Sun,” and
together with SC USA, “Sun Parties”), Eastman Kodak Company (“Kodak”) and Kodak
Graphics Holdings Inc. (“Kodak SPV,” and together with Kodak, “Kodak Parties”). 
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to them in the Agreement.

          Based on the foregoing, it is my opinion that1:

          1.          Each Sun Party and each of their Affiliates that is a
party to any of the agreements or other documents to be executed or delivered
pursuant to Article II of the Agreement or any of the Ancillary Agreements has
been duly organized, and is validly existing and in good standing under the laws
of the jurisdiction of its respective organization;

          2.          Each Sun Party and each of their Affiliates that is a
party to any of the agreements or other documents to be executed or delivered
pursuant to Article II of the Agreement or the Ancillary Agreements has all
requisite corporate or similar power and authority to execute and deliver, as
applicable, the Agreement, the agreements or other documents to be executed or
delivered pursuant to Article II of the Agreement by such Person and the
Ancillary Agreements, at or prior to the Closing, and to perform its obligations
thereunder;

          3.          The execution, delivery and performance by Sun Parties and
any of their Affiliates, as applicable, of the Agreement and the agreements or
other documents to be executed or delivered pursuant to Article II of the
Agreement by Sun Parties or their Affiliates and the Ancillary Agreements have
been duly and validly authorized, and no

--------------------------------------------------------------------------------

1

Opinions may be modified to the extent necessary to reflect equivalent language
for foreign jurisdictions.

15




additional corporate or shareholder authorization or consent is required in
connection with the execution, delivery and performance by Sun Parties or any of
their Affiliates that is a party to any of the agreements or other documents to
be executed or delivered pursuant to Article II of the Agreement or any of the
Ancillary Agreements, as applicable, of this Agreement, the agreements or other
documents to be executed or delivered pursuant to Article II of the Agreement or
the Ancillary Agreements, as applicable, at the Closing; and

          4.          Each of the Agreement and the agreements or other
documents to be executed or delivered pursuant to Article II of the Agreement by
Sun Parties and the Ancillary Agreements constitutes a valid and legally binding
obligation of each Sun Party and each of their Affiliates which is a party
thereto, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

          The foregoing opinion is limited to [appropriate jurisdictional
restriction to be added.]

          In rendering the foregoing opinion, I have relied as to certain
matters on information obtained from public officials, other officers of Sun
Parties and their Affiliates and other sources reasonably believed by me to be
responsible.

 

Very truly yours,

 

 

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

Title:

 

16




Schedule 6.3(e) - Form of Opinion from Kodak Parties’ Counsel

[KODAK LETTERHEAD]

 

[Date]

Sun Chemical Corporation
35 Waterview Boulevard
Parsippany, New Jersey 07054
As representative of the Sellers (as defined below)

Ladies and Gentlemen:

I am Assistant General Counsel & Vice President of Eastman Kodak Company, a New
Jersey corporation (“Kodak”).  In this capacity, I have had an opportunity to
make a reasonable examination of such corporate records, certificates and other
documents, and such questions of law, as I have considered necessary or
appropriate for purposes of rendering this opinion.  This opinion is being
rendered pursuant to Section 6.3(e) of the Redemption Agreement (the
“Agreement”), dated as of [January 11], 2004, by and among Sun Chemical
Corporation (“SC USA”), Sun Chemical Group B.V. (“Sun,” and together with SC
USA, “Sun Parties”), Kodak, and Kodak Graphics Holdings Inc. (“Kodak SPV,” and
together with Kodak, “Kodak Parties”).  Capitalized terms used herein but not
defined herein shall have the meanings ascribed to them in the Agreement.

Based on the foregoing, it is my opinion that1:

1.          Each Kodak Party and each of their Affiliates that is a party to any
of the agreements or other documents to be executed or delivered pursuant to
Article II of the Agreement or any of the Ancillary Agreements has been duly
organized, and is validly existing and in good standing under the laws of the
jurisdiction of its respective organization;

2.          Each Kodak Party and each of their Affiliates that is a party to any
of the agreements or other documents to be executed or delivered pursuant to
Article II of the Agreement or the Ancillary Agreements has all requisite
corporate or similar power and authority to execute and deliver, as applicable,
the Agreement, the agreements or other documents to be executed or delivered
pursuant to Article II of the Agreement by such Person and the Ancillary
Agreements, at or prior to the Closing, and to perform its obligations
thereunder;

3.          The execution, delivery and performance by Kodak Parties and any of
their Affiliates, as applicable, of the Agreement and the agreements or other
documents to be executed or delivered pursuant to Article II of the Agreement by
Kodak Parties or their Affiliates and the Ancillary Agreements have been duly
and validly authorized, and no additional corporate or shareholder authorization
or consent is required in connection with the execution, delivery and
performance by Kodak Parties or any of their Affiliates that is a party to any
of the agreements or other documents to be executed or delivered pursuant to
Article II of the Agreement or any of the Ancillary Agreements, as applicable,
of this Agreement, the agreements or other documents to be executed or delivered
pursuant to Article II of the Agreement or the Ancillary Agreements, as
applicable, at the Closing; and

17




4.          Each of the Agreement and the agreements or other documents to be
executed or delivered pursuant to Article II of the Agreement by Kodak Parties
and the Ancillary Agreements constitutes a valid and legally binding obligation
of each Kodak Party and each of their Affiliates which is a party thereto,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

The foregoing opinion is limited to the Federal laws of the United States and
the laws of the State of New York, and I am expressing no opinion as to the
effect of the laws of any other jurisdiction.

In rendering the foregoing opinion, I have relied as to certain matters on
information obtained from public officials, other officers of Kodak Parties and
their Affiliates and other sources reasonably believed by me to be responsible.

 

Very truly yours,

 

 

 

 

 

--------------------------------------------------------------------------------

 

Kenneth Doolittle
Assistant General Counsel
& Vice President

18